Exhibit 10.493

 

Prepared by and return to:

Darrell D. Garvey, Esquire

Lowndes, Drosdick, Doster, Kantor & Reed, P.A.

450 South Orange Avenue, Suite 800

Orlando, Florida 32801

 

 

Borrower Name:

Inland Western Viera Lake Andrew, L.L.C.

 

Project Name:

Shoppes at Lake Andrew
Viera, Florida

 

 

THIS MORTGAGE MODIFICATION AND AMENDED AND RESTATED MORTGAGE AND SECURITY
AGREEMENT AMENDS AND RESTATES THAT CERTAIN NOTICE OF FUTURE ADVANCE, MORTGAGE
MODIFICATION AND AMENDED AND RESTATED MORTGAGE AND SECURITY AGREEMENT DATED
FEBRUARY 26, 2004 AND RECORDED ON MARCH 1, 2004 IN OFFICIAL RECORDS BOOK 5212,
PAGE 2259 OF THE PUBLIC RECORDS OF BREVARD COUNTY, FLORIDA AS ASSUMED BY
BORROWER PURSUANT TO THAT CERTAIN ASSUMPTION AGREEMENT OF EVEN DATE HEREWITH
(THE “ASSUMPTION AGREEMENT”), AND SECURES THE RENEWAL NOTE REFERRED TO HEREIN IN
THE ORIGINAL PRINCIPAL AMOUNT OF FIFTEEN MILLION SIX HUNDRED FIFTY-SIX THOUSAND
FIVE HUNDRED ELEVEN AND NO/100 DOLLARS ($15,656,511.00) (THE “RENEWAL NOTE”).
 THE RENEWAL NOTE AMENDS, RESTATES AND RENEWS THAT CERTAIN FUTURE ADVANCE AND
RENEWAL NOTE IN THE STATED PRINCIPAL SUM OF FIFTEEN MILLION EIGHT HUNDRED FIFTY
THOUSAND AND NO/100 DOLLARS ($I5,850,000.00) DATED FEBRUARY 27, 2004.

 

DOCUMENTARY STAMP TAX ON SAID OUTSTANDING AMOUNT IN THE SUM OF FIFTY-FIVE
THOUSAND FOUR HUNDRED SEVENTY-FIVE AND NO/100 DOLLARS ($55,475.00.00) HAS BEEN
PAID SIMULTANEOUSLY WITH THE RECORDING OF THE ASSUMPTION AGREEMENT.  THE
OUTSTANDING PRINCIPAL BALANCE OF THE RENEWAL NOTE IS EXEMPT FROM FLORIDA
INTANGIBLE TAXES PURSUANT TO FLORIDA STATUTES SECTION 199.145.3.

 

MORTGAGE MODIFICATION AND AMENDED AND RESTATED MORTGAGE AND
SECURITY AGREEMENT

 

THIS MORTGAGE MODIFICATION AND AMENDED AND RESTATED MORTGAGE AND SECURITY
AGREEMENT is made, executed and delivered as of this 30 day of December, 2004,
by INLAND WESTERN VIERA LAKE ANDREW, L.L.C., a Delaware corporation whose
address is 2901 Butterfield Road, Oak Brook, Illinois 60523, Attention: Mr.
Michael Poe, to and in favor of NATIONWIDE LIFE INSURANCE COMPANY, an Ohio
corporation, its successors and assigns (hereinafter referred to as “Lender”),
having its principal office at One Nationwide Plaza, Columbus, Ohio 43215-2220,

 

--------------------------------------------------------------------------------


 

Attention: Real Estate Investment Department, 34T, or at such other place either
within or without the State of Ohio, as Lender may from time to time designate;

 

THAT WHEREAS, Lender is the owner and holder of that certain Mortgage and
Security Agreement by WICKHAM & 95 CORP., a Florida corporation, LOT 90, L.L.C.,
a Florida limited liability company, and LOT 91, L.L.C., a Florida limited
liability company (collectively, “Wickham”) to and in favor of AmSouth Bank, a
state banking corporation (“AmSouth”) dated October 30, 2002 and recorded on
November 4, 2002, in Official Records Book 4728, Page 3484, of the Public
Records of Brevard County, Florida (hereinafter referred to as the “AmSouth
Mortgage”); and

 

WHEREAS, the Original Mortgage secures that certain Promissory Note executed by
Wickham to and in favor of AmSouth dated October 30, 2002 in the original
principal amount of FIFTEEN MILLION ONE HUNDRED FIFTY THOUSAND AND NO/100
DOLLARS ($15,150,000.00) (the “AmSouth Note”); and

 

WHEREAS, the AmSouth Mortgage and the AmSouth Note were subsequently assigned
and transferred to Lender pursuant to that certain Assignment of Note and
Mortgage Agreements from AmSouth to Lender dated February 24, 2004 and recorded
March 1, 2004 in Official Records Book 5212, Page 2254 of the Public Records of
Brevard County, Florida; and

 

WHEREAS, the principal balance of the AmSouth Note was increased and the AmSouth
Note was renewed by certain Future Advance and Renewal Note executed by Wickham
to and in favor of Lender in the amount of FIFTEEN MILLION EIGHT HUNDRED FIFTY
THOUSAND AND NO/100 DOLLARS ($15,850,000.00) (the “Future Advance and Renewal
Note”); and

 

WHEREAS, the Future Advance and Renewal Note is secured by that certain Notice
Of Future Advance, Mortgage Modification and Amended and Restated Mortgage and
Security Agreement (the “Original Mortgage”) from Wickham to Lender dated
February 27, 2004 and recorded on March 1, 2004 in Official Records Book 5212,
Page 2259 of the Public Records of Brevard County, Florida which encumbers,
among other things, that certain real property located in Brevard County,
Florida more particularly described on Exhibit A attached hereto (the “Overall
Property”); and

 

WHEREAS the Future Advance and Renewal Note has a current principal balance in
the amount of FIFTEEN MILLION SIX HUNDRED FIFTY-SIX THOUSAND FIVE HUNDRED ELEVEN
AND 00/100 DOLLARS ($15,656,511.00); and

 

WHEREAS, Borrower assumed the Loan pursuant to that certain Assumption Agreement
of even date herewith to be recorded in the Public Records of Brevard County,
Florida; and

 

WHEREAS, in connection with the assumption of the Loan, Borrower executed a
Renewal Note of even date herewith in the Original Principal Amount of FIFTEEN
MILLION SIX HUNDRED FIFTY-SIX THOUSAND FIVE HUNDRED ELEVEN AND 00/100 DOLLARS
($15,656,511.00) (the “Note”); and

 

2

--------------------------------------------------------------------------------


 

WHEREAS, Borrower and Lender desire to modify and amend the Original Mortgage in
order to reflect that the Original Mortgage secures the Note, and to modify and
amend certain other terms of the Original Mortgage.

 

NOW THEREFORE, for and in consideration of the premises and mutual covenants
herein contained and for and in consideration of the sum of TEN AND NO/100
DOLLARS ($10.00) the receipt and sufficiency of which are hereby acknowledged,
Borrower and Lender hereby agree as follows:

 

1.                                       All of the foregoing recitations are
true and correct and are hereby incorporated herein and made a part hereof.

 

2.                                       Under no circumstances shall this
instrument or any portion hereof constitute or be deemed to constitute a
novation of the Original Mortgage.  The Original Mortgage, as hereby amended and
restated, shall secure the Note with the same priority of lien as if this
instrument had been executed and recorded at the same time as the Original
Mortgage was originally executed and recorded.

 

3.                                       Borrower hereby covenants, stipulates,
agrees and acknowledges that the obligation of Borrower to repay to Lender the
Note is hereby declared to be secured by the Original Mortgage, as amended and
restated hereby, in the same manner and to the same extent as if the Note was
made and executed on the date that the Original Mortgage was originally executed
and delivered and that nothing herein contained shall diminish or in any way or
manner limit the right of Lender to make additional advances to the Borrower
pursuant to the provisions of the Original Mortgage, as amended and restated
hereby.

 

4.                                       Borrower hereby acknowledges,
represents and confirms unto Lender that (a) it does not now have and at no
prior time had any defenses (including without limitation, the defense of
usury), claims, counterclaims, cross-actions or equities, or rights of
rescission, set off, abatement, or diminution, with respect to the Original
Note, the Original Mortgage or the Note or the Mortgage (as hereinafter defined)
or any other loan documents executed in connection therewith, and that it has at
no time asserted any such defense, claim or right of rescission, set off,
abatement or diminution with respect thereto, and if any such defense, claim,
counterclaim, cross-action or equity, or rights of rescission, set off,
abatement or diminution do exist the same are hereby waived and released; (b)
the Original Mortgage, the Original Note and all other loan documents executed
in connection therewith are valid, binding and free from any infirmity of any
nature whatsoever, and are enforceable in accordance with their respective
terms; (c) the Original Mortgage constitutes a valid first lien against the
Property (defined herein); and (d) no payments of interest or any other charges
have been made to Lender which would result in the computation or earning of
interest in excess of the maximum legal rate of interest permitted under the
laws applicable thereto.

 

5.                                       The terms and conditions of the
Mortgage are hereby amended and superseded in their entirety; and the Original
Mortgage is hereby restated in its entirety (the Original Mortgage as so amended
and restated being herein referred to as the “Mortgage”) as follows:

 

3

--------------------------------------------------------------------------------


 

MORTGAGE AND SECURITY AGREEMENT

 

THIS MORTGAGE AND SECURITY AGREEMENT (hereinafter referred to as the “Mortgage”)
is made, executed and delivered as of the day and year first written above by
INLAND WESTERN VIERA LAKE ANDREW, L.L.C., a Delaware corporation (hereinafter
referred to as “Borrower”), whose address is 2901 Butterfield Road, Oak Brook,
Illinois 60523, Attention: Mr. Michael Poe, to and in favor of NATIONWIDE LIFE
INSURANCE COMPANY, an Ohio corporation, its successors and assigns hereof
(hereinafter referred to as “Lender”), having its principal office at One
Nationwide Plaza, Columbus, Ohio 43215-2220, Attention: Real Estate Investment
Department, 34T, or at such other place either within or without the State of
Ohio, as Lender may from time to time designate;

 

WITNESSETH:

 

WHEREAS, Borrower is justly indebted to Lender in the original principal sum of
FIFTEEN MILLION SIX HUNDRED FIFTY-SIX THOUSAND FIVE HUNDRED ELEVEN AND NO/100
DOLLARS ($15,656,511.00) with interest thereon, which Loan is evidenced and
represented by that certain Renewal Note of even date herewith from Borrower to
Lender in the amount of the Loan (hereinafter referred to as the “Note”), both
principal and interest being payable as therein provided, with the first payment
on the Note becoming due and payable on the date of disbursement, and all
amounts remaining unpaid thereon being finally due and payable on March 1, 2014,
and the term “Note” shall include all other notes given in substitution,
modification, increase, renewal or extension of the original Note described
herein, in whole or in part; and

 

WHEREAS, Lender, as a condition precedent to the extension of credit and the
making of the Loan has required that Borrower provide Lender with security for
the repayment of the Loan as well as for the performance, observance and
discharge by Borrower of various terms, covenants, conditions and agreements
made by Borrower to, with, in favor of and for the benefit of Lender with
respect to the Loan and such security;

 

NOW THEREFORE, in consideration of and in order to secure the repayment of the
Loan evidenced and represented by the Note, together with interest on the Loan,
as well as the payment of all other sums of money secured hereby, as hereinafter
provided; to secure the observance, performance and discharge by Borrower of all
terms, covenants, conditions and agreements set forth in the Note, this Mortgage
and in the other Loan Documents (hereafter defined); in order to charge the
properties, interests and rights hereinafter described with such payment,
observance, performance and discharge; and in consideration of the sum of ONE
AND NO/100 DOLLAR ($1.00) paid by Lender to Borrower, and other good and
valuable considerations, the receipt and sufficiency of which are hereby
acknowledged by Borrower, Borrower does hereby grant, bargain, sell, convey,
assign, transfer, pledge, deliver, hypothecate, warrant and confirm unto Lender
forever, all of Borrower’s right, title and interest in and to the following
described properties, including all rights, interests, replacements,
substitutions and additions thereto, therein or therefore (collectively, the
“Mortgaged Property”):

 

4

--------------------------------------------------------------------------------


 

(a)                                   All that certain piece, parcel or tract of
land or real property of which Borrower is now seized and in actual or
constructive possession, situated in the City of Viera, County of Brevard and
State of Florida, and being more particularly described on Exhibit A attached
hereto and by this reference made a part hereof (the “Real Property”);

 

(b)                                  All buildings, structures and other
improvements of any kind, nature or description now or hereafter erected,
constructed, placed or located upon the Real Property (the “Improvements”),
including, without limitation, any and all additions to, substitutions for or
replacements of such Improvements;

 

(c)                                   All minerals, royalties, gas rights,
water, water rights, water stock, flowers, shrubs, lawn plants, crops, trees,
timber and other emblements now or hereafter located on, under or above all or
any part of the Real Property;

 

(d)                                 All and singular, the tenements,
hereditaments, strips and gores, rights-of-way, easements, privileges, profits
and other appurtenances now or hereafter belonging or in any way appertaining to
the Real Property, including, without limitation, all right, title and interest
of Borrower in any after-acquired right, title, interest, remainder or reversion
in and to the beds of any ways, streets, avenues, roads, alleys, passages and
public places, open or proposed, in front of, running through, adjoining or
adjacent to the Real Property (the “Appurtenances”);

 

(e)                                  Any and all leases, licenses, contracts,
rents, license fees, royalties, issues, revenues, profits, proceeds, deposits,
income and other benefits, including accounts receivable, termination fees, of,
accruing to or derived from the Real Property, Improvements and Appurtenances,
and any business or enterprise presently situated or hereafter operated thereon
and therewith and all of Borrower’s right, title and interest under any and all
lease guaranties, letters of credit, and any other credit support furnished to
Borrower in connection with any of the foregoing (the “Rents”);

 

(f)                                    Any and all awards, payments or
settlements, including interest thereon, and the right to receive the same, as a
result of: (a) the exercise of the right of eminent domain; (b) the alteration
of the grade of any way, street, avenue, road, alley, passage or public place;
(c) any other injury, damage, casualty or claim relating to the taking of, or
decrease in the value of, the Real Property, Improvements or Appurtenances; or
(d) proceeds of insurance awards, to the extent of all amounts which may be
secured by this Mortgage at the date of any such award or payment including but
not limited to Reasonable Attorneys’ Fees (as hereinafter defined), costs and
disbursements incurred by Lender in connection with the collection of such award
or payment;

 

(g)                                 All fixtures, materials, equipment,
machinery, apparatus, appliances, and other property whatsoever now or hereafter
attached to, installed in, or used in connection with the buildings and other
improvements now erected or hereafter to be erected on said land, including, but
not limited to, furnaces, steam boilers, hot-water boilers, oil burners, pipes,
radiators, air conditioning and sprinkler systems, gas and electric fixtures,
carpets, rugs, shades, awnings, screens, elevators, motors, dynamos, cabinets
and all other furnishings, tools, equipment and machinery, appliances, building
supplies, materials, and all fixtures, accessions and appurtenances thereto, and
all renewals or replacements of or substitutions for any of the

 

5

--------------------------------------------------------------------------------


 

foregoing, all of which property and things are hereby declared to be permanent
fixtures and accessions to the freehold and part of the realty conveyed herein
as security for the indebtedness herein mentioned; and

 

(h)                                  All agreements or contracts relating to any
interest rate cap agreements, swaps or other interest hedging agreements;

 

TO HAVE AND TO HOLD the foregoing Mortgaged Property and the rights hereby
granted for its use and benefit unto Lender and its successors and assigns in
fee simple forever.

 

In order to secure the repayment of the Loan evidenced and represented by the
Note, together with interest on the Loan, as well as the payment of all other
sums of money secured hereby, as hereinafter provided; and to secure the
observance, performance and discharge by Borrower of all covenants, conditions
and agreements set forth in the Note, this Mortgage and in the other Loan
Documents; and in order to charge the properties, interests and rights
hereinafter described with such payment, observance, performance and discharge;
and in consideration of the sum of TEN AND NO/100 DOLLARS ($10.00) paid by
Lender and other good and valuable considerations, the receipt and sufficiency
of which are hereby acknowledged, Borrower hereby grants Lender a security
interest in all Fixtures, Goods (including, without limitation, Consumer Goods,
Inventory, Equipment and Farm Products), Accounts, Chattel Paper (including,
without limitation, Electronic Chattel Paper and Tangible Chattel Paper),
Instruments, General Intangibles (including, without limitation, Payment
Intangibles and Software), Letters of Credit, Letter-of-Credit Rights,
Documents, As-Extracted Collateral, Money and Deposit Accounts of every kind,
and all proceeds thereof, including, without limitation, any and all licenses,
permits, franchises, trademarks, trade names, service marks or logos, plans,
specifications, maps, construction contracts, instruments, insurance policies,
fittings and fixtures of every kind, which is, are or shall hereafter be located
upon, attached, affixed to or used or useful, either directly or indirectly, in
connection with the complete and comfortable use, occupancy and operation of the
Real Property, Improvements or Appurtenances as a retail center project (the
“Existing Use”), or any other business, enterprise or operation as may hereafter
be conducted upon or with said Real Property, Improvements or Appurtenances,
including, without limitation, any and all licenses, permits or franchises, used
or required in connection with such use, occupancy or operation as well as the
proceeds thereof or therefrom regardless of form, all security deposits and
advance rentals under lease agreements now or at any time hereafter covering or
affecting any of the Property and held by or for the benefit of Borrower, all
monetary deposits which Borrower has been required to give to any public or
private utility with respect to utility services furnished to the Real Property
or Improvements, all rents, issues and profits from leases of all or any part of
the Real Property or Improvements, all proceeds (including premium refunds) of
each policy of insurance relating to the Real Property or Improvements, all
proceeds from the taking of the Real Property or Improvements or any part
thereof or any interest therein or right or estate appurtenant thereto by
eminent domain or by purchase in lieu thereof, all amounts deposited in escrow
for the payment of ad valorem taxes, assessments, charges, ground rentals and/or
premiums for policies of insurance with respect to the Real Property or
Improvements, all proceeds and other amounts paid or owing to Borrower under or
pursuant to any and all contracts and bonds relating to the construction,
erection or renovation of the Real Property or Improvements, all oil, gas and
other hydrocarbons and other minerals produced from or allocated to the Real
Property and all products processed or obtained therefrom, the proceeds thereof,
and

 

6

--------------------------------------------------------------------------------


 

all accounts and general intangibles under which such proceeds may arise,
together with any sums of money that may now or at any time hereafter become due
and payable to Borrower by virtue of any and all royalties, overriding
royalties, bonuses, delay rentals and any other amount of any kind or character
arising under any and all present and future oil, gas and mining leases covering
the Real Property or any part thereof (collectively, the “Fixtures and Personal
Property”) which term expressly excludes any toxic waste or substance deemed
hazardous under federal, regional, state or local laws, codes, ordinances,
statutes, rules, regulations, decisions or orders).  The Mortgaged Property and
the Fixtures and Personal Property are herein together referred to as the
“Property”.

 

Except as otherwise expressly provided in this Mortgage, all terms in this
Mortgage relating to the Property and the grant of the foregoing security
interest which are defined in the Uniform Commercial Code of the State (the
“UCC”) shall have the meanings assigned to them in Article 9 (or, absent
definition in Article 9, in any other Article) of the UCC, as those meanings may
be amended, revised or replaced from time to time.  Notwithstanding the
foregoing, the parties intend that the terms used herein which are defined in
the UCC have, at all times, the broadest and most inclusive meanings possible.
 Accordingly, if the UCC shall in the future be amended or held by a court to
define any term used herein more broadly or inclusively than the UCC in effect
on the date of this Mortgage, then such term, as used herein, shall be given
such broadened meaning.  If the UCC shall in the future be amended or held by a
court to define any term used herein more narrowly, or less inclusively, than
the UCC in effect on the date of this Mortgage, such amendment or holding shall
be disregarded in defining terms used in this Mortgage.

 

Borrower hereby covenants and warrants with and to Lender that Borrower is
indefeasibly seized of the Property and has good right, full power, and lawful
authority to convey and encumber all of the same as aforesaid; that subject to
the Permitted Exceptions (as hereinafter defined) Borrower hereby fully warrants
the title to the Property and will defend the same and the validity and priority
of the lien and encumbrance of this Mortgage against the lawful claims of all
persons whomsoever; and Borrower further warrants that the Property is free and
clear of all liens and encumbrances of any kind, nature or description, save and
except only (with respect to said Real Property, Improvements and Appurtenances)
for real property taxes for years subsequent to 2004 (which are not yet due and
payable) and those exceptions accepted by Lender as set forth in the title
insurance commitment or proforma policy issued to Lender precedent to the
issuance of a Lender’s Policy of Title Insurance insuring the first lien
priority of this Mortgage (the “Permitted Exceptions”).

 

If Borrower shall pay to Lender the Loan evidenced by the Note, and if Borrower
shall duly, promptly and fully perform, discharge, execute, effect, complete and
comply with and abide by each and every one of the terms, covenants, conditions
and agreements of the Note, this Mortgage and all other Loan Documents, then
this Mortgage and the estates and interests hereby granted and created shall
cease, terminate and be null and void, and shall be discharged of record at the
expense of Borrower.

 

Borrower, for the benefit of Lender and its successors and assigns, does hereby
expressly covenant and agree as follows:

 

7

--------------------------------------------------------------------------------


 

1.                                       Payment of Principal and Interest.
 Borrower shall pay the principal of the Loan evidenced by the Note, together
with all interest thereon, in accordance with the terms, covenants and
conditions of the Note, promptly at the times, at the place and in the manner
that said principal and interest shall become due, and shall promptly and
punctually pay all other sums required to be paid by Borrower pursuant to the
terms, covenants and conditions of the Note, this Mortgage, the Assignment of
Leases, Rents and Profits of even date herewith (the “Assignment”) and all other
documents and instruments executed as further evidence of, as additional
security for or executed in connection with the Loan evidenced by the Note
(collectively, the “Loan Documents”).

 

2.                                       Performance of Other Obligations. 
Borrower shall perform, comply with and abide by each and every one of the
terms, covenants, conditions and agreements contained and set forth in the Note,
this Mortgage, and the other Loan Documents, shall comply with all Laws,
(hereafter defined) and shall perform all of its obligations under any term,
covenant, condition, restriction or agreement of record affecting the Property,
and to insure that at all times the Property constitutes one or more legal lots
capable of being conveyed without violation of any subdivision or platting laws,
codes, ordinances, statutes, rules, regulations, or other laws relating to the
division, separation or subdivision of real property.

 

3.                                       Preservation and Maintenance of
Property; Accessibility; Hazardous Waste.

 

(a)                                    Borrower shall keep all Improvements now
existing or hereafter erected on the Real Property in good order and repair,
only to be used for the Existing Use, and not to do or permit any waste,
impairment or deterioration thereof or thereon, nor to alter, remove or demolish
any of the Improvements or any Fixtures and Personal Property attached or
appertaining thereto, without the prior written consent of Lender, nor to
initiate, join in or consent to any change in any private restrictive covenant,
zoning ordinance or other public or private restrictions limiting or defining
the uses which may be made of the Property or any part thereof, nor to do or
permit any other act whereby the Property shall become less valuable, be used
for purposes contrary to applicable Law or be used in any manner which will
increase the premium for or result in a termination or cancellation of the
insurance policies hereinafter required to be kept and maintained on the
Property.  In furtherance of, and not by way of limitation upon, the foregoing
covenant, Borrower shall effect such repairs as Lender may reasonably require,
and from time to time make all needful and proper replacements so that the
Improvements, Appurtenances, Fixtures and Personal Property will, at all times,
be in good condition, fit and proper for the respective purposes for which they
were originally erected or installed.  In connection with the making of such
repairs, Borrower shall use contractors who are properly licensed, who carry
workers’ compensation insurance and appropriate liability insurance, who
generally have a good reputation for completing their work in a neat, prompt and
workmanlike manner, and use only new or re-manufactured goods of a quality as
good or better than that originally used on the Property.  As provided herein,
Borrower shall insure that no liens are filed against the Property that relate
in any way to the repair work provided for herein.

 

(b)                                   Borrower at all times shall keep the
Property and ground water of the Property free of Hazardous Materials (as
hereinafter defined) and any liens arising in connection therewith.  Borrower
shall not and shall not knowingly permit its tenants or any third party
requiring the consent of Borrower to enter the Property, to use, generate,
manufacture, treat,

 

8

--------------------------------------------------------------------------------


 

store, release, threaten release, transport on or over, emit or dispose of
Hazardous Materials in, on, over, under or about the Property including the
ground water of the Property in violation of any federal, regional, state or
local law, code, ordinance, statute, rule, regulation, decision or order
currently in existence or hereafter enacted or rendered (collectively,
“Hazardous Waste Laws”). Borrower shall give Lender prompt Written Notice (as
hereinafter defined) of any claim by any person, entity, or governmental agency
that a significant release or disposal of Hazardous Materials has occurred in,
on, over, under or about the Property, including the ground water of the
Property, in excess of those permitted by the Hazardous Waste Laws, whether
caused by the Borrower, any tenant or any third party.  Borrower, through its
professional engineers and at the Borrower’s sole cost, shall promptly and
thoroughly investigate any suspected release of Hazardous Materials in, on,
over, under or about the Property, including the ground water of the Property.
Borrower shall forthwith remove, repair, remediate, clean up, and/or detoxify
any Hazardous Materials found in, on, over, under or about the Property or in
the ground water of the Property to the extent such actions are required by any
applicable Hazardous Waste Laws, and whether or not Borrower was responsible for
the existence of the Hazardous Materials in, on, over, under or about the
Property or the ground water of the Property.  Hazardous Materials shall
include, but not be limited to, substances defined as “hazardous substances”,
“hazardous materials”, or “toxic substances” in The Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended by The Superfund
Amendments and Reauthorization Act of 1986, The Hazardous Materials
Transportation Act, The Resource Conservation and Recovery Act of 1976, as
amended by The Used Oils Recycling Act of 1980, The Solid Waste Disposal Act
Amendment of 1984, The Toxic Substances Control Act, The Clean Air Act, The
Clean Water Act or under any Hazardous Waste Laws (as defined in the Indemnity
Agreement of even date herewith executed by Borrower).  In addition, Borrower
shall not incorporate any underground storage tanks into the Real Property
without the prior written consent of Lender, and shall insure that all tanks
currently on the Real Property comply with current Hazardous Waste Laws and
underground storage tank regulations and are properly registered.

 

Borrower hereby agrees to indemnify and defend Lender and hold Lender harmless
from and against any and all losses, liabilities, damages, injuries, costs,
expenses, fines, fees, suits, actions, debts, obligations, and claims of any and
every kind whatsoever, including Reasonable Attorneys’ Fees (collectively,
“Losses”) paid, incurred or suffered by, or asserted against, Lender for, with
respect to, or as a direct or indirect result of, the presence in, on, over,
under or about, or the escape, seepage, leakage, spillage, discharge, emission
or release from, the Property of any Hazardous Materials (including, without
limitation, any losses, liabilities, damages, injuries, costs, expenses or
claims asserted or arising under any Hazardous Waste Laws), regardless of the
source of origination and whether or not caused by, or within the control of,
Borrower AND INCLUDING ANY CLAIMS OF LENDER’S NEGLIGENCE OR STRICT LIABILITY,
but excluding Lender’s willful misconduct or gross negligence.

 

Liability under this Section 3(b) and similar provisions in this Mortgage and
the other Loan Documents concerning Hazardous Materials shall survive repayment
of the Note and satisfaction of this Mortgage; provided, however, Borrower shall
have no liability under this Section 3(b) regarding Hazardous Materials if
either (i) the Property becomes contaminated subsequent to Lender’s acquisition
of the Property by foreclosure, acceptance by Lender of a deed in lieu thereof,
or subsequent to any transfer of ownership of the Property which was

 

9

--------------------------------------------------------------------------------


 

approved or authorized by Lender in writing, pursuant to this Mortgage, provided
that such transferee assumes in writing all of the obligations of Borrower with
respect to Hazardous Materials pursuant to the Loan Documents, or (ii) at such
time Borrower provides Lender with an environmental assessment report acceptable
to Lender, in Lender’s sole discretion, showing the Property to be free of
Hazardous Materials and not in violation of any Hazardous Waste Laws.  The
burden of proof under this Section 3(b) with regard to establishing the date
upon which any Hazardous Materials was released in, on, over, under or about the
Property shall be upon Borrower.

 

(c)                                    Borrower at all times shall maintain the
Property in full compliance with all federal, state, county, regional or local
laws, codes, ordinances, rules, regulations, decisions and orders currently in
existence or hereafter enacted or rendered, governing accessibility for the
disabled, including but not limited to: The Architectural Barriers Act of 1968;
The Rehabilitation Act of 1973; The Fair Housing Act of 1988; The Americans with
Disabilities Act; and The Florida Elimination of Architectural Barriers Act
(collectively, the “Accessibility Laws”).

 

Borrower hereby agrees to indemnify and defend Lender and hold Lender harmless
from and against any and all Losses paid, incurred or suffered by, or asserted
against Lender for, with respect to, or as a direct or indirect result of, the
non-compliance of the Property with the Accessibility Laws whether or not caused
by, or within the control of, Borrower, AND INCLUDING ANY CLAIMS OF LENDER’S
NEGLIGENCE OR STRICT LIABILITY, but excluding Lender’s willful misconduct or
gross negligence.

 

Liability under this Section 3(c) and similar provisions in this Mortgage and
the other Loan Documents concerning Accessibility Laws shall survive repayment
of the Note and satisfaction of this Mortgage; provided, however, Borrower shall
not be liable under this Section 3(c) for compliance with any Accessibility Laws
if such Accessibility Laws first become effective, or such violations result
from alterations or improvements to the Property that are performed subsequent
to Lender’s acquisition of the Property by foreclosure or acceptance of a deed
in lieu thereof or subsequent to any transfer which was approved or authorized
by Lender pursuant to this Mortgage, provided that such transferee assumes in
writing all obligations pertaining to the Accessibility Laws pursuant to this
Mortgage and the other Loan Documents.  The burden of proof under this Section
3(c) with regard to establishing the date upon which such non-compliance with
any Accessibility Laws occurred at the Property shall be upon Borrower.

 

Lender, and/or its agents, shall have the right and shall be permitted, but
shall not be required, at all reasonable times, to enter upon and inspect the
Property to insure compliance with the foregoing covenants, and any and all
other terms, covenants, conditions and agreements set forth in this Mortgage.

 

4.                                       Payment of Taxes, Assessments and Other
Charges.  Borrower shall pay all taxes, assessments and other charges as already
levied or assessed, or that may be hereafter levied or assessed, upon or against
the Property, when the same shall become due and payable according to Law,
before delinquency, and before any interest or penalty shall attach thereto, and
to deliver official receipts evidencing the payment of the same to Lender not
later than thirty (30) days following the payment of the same.  Borrower shall
have the right to contest, in good faith and in accordance with applicable Laws
and procedures, the proposed assessment of ad valorem taxes

 

10

--------------------------------------------------------------------------------


 

or special assessments by governmental authorities having jurisdiction over the
Property; provided, however, Borrower shall give Written Notice of its intent to
bring such an action to Lender, and Lender may, in its sole discretion, require
Borrower to post a bond or other collateral satisfactory to Lender (and
acceptable to the title company insuring this Mortgage) as a result of
Borrower’s act.

 

5.                                         Payment of Liens, Charges and
Encumbrances.  Borrower shall immediately pay and discharge from time to time
when the same shall become due, all lawful claims and demands of mechanics,
materialmen, laborers, realtors, brokers and others which, if unpaid, might
result in, or permit the creation of, a lien, charge or encumbrance upon the
Property or any part thereof, or on the Rents, arising therefrom and, in
general, to do or cause to be done everything necessary so that the lien of this
Mortgage shall be fully preserved, at the sole cost of Borrower, without expense
to Lender.  Borrower shall have the right to contest, in good faith and in
accordance with applicable Laws and procedures, mechanics’, materialmen’s and
other such liens filed against the Property; provided however, that Borrower
shall give Written Notice to Lender of its intent to bring such action, and
Lender may, in Lender’s sole discretion, require Borrower to post a bond or
other collateral satisfactory to Lender (and acceptable to the title company
insuring this Mortgage) as a result of Borrower’s act.

 

6.                                         Payment of Junior Encumbrances. 
Borrower shall permit no default or delinquency under any other lien,
imposition, charge or encumbrance against the Property, even though junior and
inferior to the lien of this Mortgage; provided however, the foregoing shall not
be construed to permit any such additional lien or encumbrance against the
Property, other than the Permitted Exceptions.

 

7.                                         Payment of Mortgage Taxes.  Borrower
shall pay any and all taxes which may be levied or assessed directly or
indirectly upon the Note and/or this Mortgage (except for income taxes payable
by Lender) or the Loan secured hereby, without regard to any Law which may be
hereafter enacted imposing payment of the whole or any part thereof upon Lender,
its successors or assigns.  Upon violation of this covenant, or upon the
rendering by any court of competent jurisdiction of a decision that such a
covenant by Borrower is legally inoperative, or if any court of competent
jurisdiction shall render a decision that the rate of said tax when added to the
rate of interest provided for in the Note exceeds the then maximum rate of
interest allowed by Law, then, and in any such event, the debt hereby secured
shall, at the option of Lender, its successors or assigns, become immediately
due and payable, anything contained in this Mortgage or in the Note secured
hereby notwithstanding, without the imposition of a Prepayment Premium (as
defined in the Note.  The additional amounts which may become due and payable
hereunder shall become a part of the Loan secured by this Mortgage.

 

8.                                       Hazard Insurance.  Borrower shall
continuously, during the term of this Mortgage, keep the Improvements,
Appurtenances, and Fixtures and Personal Property, now or hereafter existing,
erected, installed and located in or upon the Real Property, insured with
extended coverage insurance against loss or damage resulting from fire,
windstorm, flood, sinkhole, earthquake, mine subsidence, acts of terrorism, and
such other hazards, casualties, contingencies and perils including, without
limitation, other risks insured against by persons operating like properties in
the locality of the Property, or otherwise deemed necessary or advisable by
Lender, on such forms and with such deductibles as may be required by Lender,
covering the Property in

 

11

--------------------------------------------------------------------------------


 

the amount of the full replacement cost thereof, (without taking into account
any depreciation) less excavating and foundation costs, and covering all loss or
abatement of rental or other income, without a provision for co-insurance, in an
amount equal to the scheduled rental income of the Property for at least twelve
(12) months, or if applicable, business interruption insurance in an amount
sufficient to pay debt service on the Note, operating expenses, taxes and
insurance on the Property for a period of twelve (12) months, and covering loss
by flood (if the Property lies in a Special Flood Hazard Area as designated on
the Department of Housing and Urban Development’s Maps, or other flood prone
designation) in an amount equal to the outstanding principal balance of the Loan
or such other amount as approved by Lender, and earthquake insurance with a
deductible amount of no more than ten percent (10%) of the policy amount, if the
Property is located within one-half (1/2) mile of an Alquist-Priolo Special
Earthquake Study Zone or if, in the judgment of Lender’s inspecting architect,
the Property lies in an area of anticipated significant seismic activity, and
“Ordinance or Law Coverage” or “Enforcement” endorsements in amounts
satisfactory to Lender if any of the Improvements or the use of the Property
shall at any time constitute legal non-conforming structures or uses or the
ability to rebuild the Improvements is restricted or prohibited, and
comprehensive boiler and machinery insurance (without exclusion for explosion),
if applicable, in amounts as shall be reasonably required by Lender and covering
all boilers or other pressure vessels, machinery and equipment located at or
about the Property (including, without limitation, electrical equipment,
sprinkler systems, heating and air conditioning equipment, refrigeration
equipment and piping).  All such insurance shall be carried with a company or
companies licensed to do business in the state where the Property is located,
which is acceptable to Lender, which company or companies shall have a rating at
the time this Mortgage is executed equivalent to at least A+:X as shown in the
most recent Best’s Key Rating Guide.  The original policy or policies and
renewals thereof (or, at the sole option of Lender, duplicate originals or
certified copies thereof), together with receipts evidencing payment of the
premium therefor, shall be deposited with, held by and are hereby assigned to,
Lender as additional security for the Loan secured hereby.  Each such policy of
insurance shall contain a noncontributing loss payable clause in favor of and in
a form acceptable to Lender, and shall provide for not less than thirty (30)
days prior Written Notice to Lender of any intent to modify, non-renew, cancel
or terminate the policy or policies, or the expiration of such policies of
insurance, or the exclusion of any individual risk such as acts of terrorism.
 If the insurance required under this Section 8 or any portion thereof is
maintained pursuant to a blanket policy, Borrower shall furnish to Lender a
certified copy of such policy, together with an original Evidence of Insurance
Certificate (Acord Form 27) for hazard insurance indicating that Lender is an
additional insured under such policy in regard to the Property and showing the
amount of coverage apportioned to the Property, which coverage shall be in an
amount sufficient to satisfy the requirements hereof.  Not less than fifteen
(15) days prior to the expiration dates of each policy required of Borrower
hereunder, Borrower will deliver to Lender a renewal policy or policies marked
“premium paid” or accompanied by other evidence of payment and renewal
satisfactory to Lender.  In the event of foreclosure of this Mortgage or other
transfer of title to the Property in extinguishment of the Loan secured hereby,
all right, title and interest of Borrower, in and to any insurance policies then
in force including any rights to unearned premiums, and in and to insurance
proceeds then payable, shall pass to the purchaser or grantee.

 

In the event of loss by reason of hazards, casualties, contingencies and perils
for which insurance has been required by Lender hereunder, Borrower shall give
immediate notice thereof to Lender.  Lender is hereby irrevocably appointed
attorney-in-fact coupled with an interest for

 

12

--------------------------------------------------------------------------------


 

Lender to, at its option, make proof of loss and/or to file a claim thereunder.
 Each insurance company concerned is hereby notified, authorized and directed to
make payment for such loss directly to Lender, instead of to Borrower and Lender
jointly, and Borrower hereby authorizes Lender to adjust and compromise any
losses for which insurance proceeds are payable under any of the aforesaid
insurance policies and, after deducting the costs of collection, to apply the
proceeds of such insurance, at its option either: (a) to the restoration or
repair of the insured Improvements, Appurtenances, and Fixtures and Personal
Property, provided that, in the opinion and sole discretion of Lender, such
restoration or repair is reasonably practical and, provided further, that, in
the opinion and sole discretion of Lender, either: (i) the insurance proceeds so
collected are sufficient to cover the cost of such restoration or repair of the
damage or destruction with respect to which such proceeds were paid, or (ii) the
insurance proceeds so collected are not sufficient alone to cover the cost of
such restoration or repair, but are sufficient therefor when taken together with
funds provided and made available by Borrower from other sources; in which event
Lender shall make such insurance proceeds available to Borrower for the purpose
of effecting such restoration or repair; but Lender shall not be obligated to
see to the proper application of such insurance proceeds nor shall the amount of
funds so released or used be deemed to be payment of or on account of the Loan
secured hereby; or (b) to the reduction of the Loan, notwithstanding the fact
that the amount owing thereon may not then be due and payable or that said Loan
is otherwise adequately secured, in which event such proceeds shall be applied
at par against the Loan secured hereby and the monthly payment due on account of
such Loan shall be reduced accordingly as calculated by Lender.  None of such
actions taken by Lender shall be deemed to be or result in a waiver or
impairment of any equity, lien or right of Lender under and by virtue of this
Mortgage, nor will the application of such insurance proceeds to the reduction
of the Loan serve to cure any default in the payment thereof.  In the event of
foreclosure of this Mortgage or other transfer of title to the Property in
extinguishment of the Loan secured hereby, all right, title and interest of
Borrower in and to any insurance policies then in force including any rights to
unearned premiums and in and to insurance proceeds then payable, shall pass to
the purchaser or grantee.

 

In case of Borrower’s failure to keep the Property properly insured as required
herein, Lender, its successors or assigns, may, at its option (but shall not be
required to) acquire such insurance as required herein at Borrower’s sole
expense.

 

Notwithstanding anything set forth in this Section 8 to the contrary, in the
event of loss or damage to the Property by fire or other casualty for which
insurance has been required by Lender and provided by Borrower, and (a) the
amount of such loss or damage does not exceed twenty-five percent (25%) of the
unpaid principal balance of the Note, or (b) restoration is required by the
terms of a Major Tenant Lease, Lender hereby agrees to allow the proceeds of
insurance to be used for the restoration of the Property and to release such
insurance proceeds to Borrower as such restoration progresses, provided:

 

(a)                                    Borrower is not in default beyond any
applicable grace or cure periods under any of the terms, covenants and
conditions of this Mortgage, the Note or any of the other Loan Documents;

 

(b)                                   The Improvements, after such restoration,
shall be at least eighty percent (80%) leased pursuant to leases approved in
writing by Lender;

 

13

--------------------------------------------------------------------------------


 

(c)                                    The plans and specifications for the
restoration of the Property are approved in writing by Lender in advance;

 

(d)                                   At all times during such restoration,
Borrower has deposited with Lender funds which, when added to the insurance
proceeds received by Lender, are sufficient to complete the restoration of the
Property in accordance with the approved plans and specifications, and all
applicable building codes, zoning ordinances, regulations and Accessibility
Laws, and further, that the funds retained by Lender are sufficient to complete
the restoration of the Property as certified to Lender by Lender’s inspecting
architect/engineer;

 

(e)                                    Borrower provides suitable completion,
payment and performance bonds, builders’ all risk insurance, and all necessary
licenses and permits for such restoration in form and amount acceptable to
Lender;

 

(f)                                      The insurer under such policies of fire
or other casualty insurance does not assert any defense to payment under such
policies against Lender, Borrower, any tenant, or third party of Borrower with
regard to the Property;

 

(g)                                   Lender shall have the option, upon the
completion of such restoration of the Property, to apply any surplus insurance
proceeds remaining after the completion of such restoration, at par, to the
reduction of the outstanding principal balance of the Note; notwithstanding the
fact that the amount owing thereon may not then be due and payable or that said
Loan is otherwise adequately secured;

 

(h)                                   The funds held by Lender shall be
disbursed no more often than once per month and in not more than five (5)
increments of not less than FIFTY THOUSAND AND NO/100 DOLLARS ($50,000.00) each,
except the final disbursement of such funds which may be in an amount less than
FIFTY THOUSAND AND NO/100 DOLLARS ($50,000.00);

 

(i)                                       Lender’s obligation to make any such
disbursement shall be conditioned upon Lender’s receipt of written certification
from Lender’s inspecting architect/engineer (whose reasonable fees shall be
reimbursed to Lender by Borrower) that all construction and work for which such
disbursement is requested has been completed in accordance with the approved
plans and specifications and in accordance with all applicable building codes,
zoning ordinances and all other Laws and, further, that Borrower has deposited
with Lender sufficient funds to complete such restoration in accordance with
Section 8(d); and

 

(j)                                       Lender shall be entitled to require
and to impose such other conditions to the release of such funds as would be
customarily or reasonably be required and imposed by local construction lenders
for a project of similar nature and cost.

 

9.                                       Liability Insurance.  Borrower shall
carry and maintain such commercial general liability insurance as may from time
to time be reasonably required by Lender, taking into consideration the type of
property being insured and the corresponding liability exposure, on forms, with
deductibles, in amounts and with such company or companies licensed to do
business in the state where the Property is located and as may be acceptable to
Lender.  All such commercial general liability insurance shall be carried with a
company or companies which have and maintain a rating equivalent to at least
A+:X as shown in the most recent Best’s Key Rating

 

14

--------------------------------------------------------------------------------


 

Guide.  The original policy or policies and all renewals thereof (or, at the
sole option of Lender, duplicate originals or certified copies thereof),
together with a Certificate of Insurance (Acord Form 25S) and receipts
evidencing payment of the premium therefor, shall be deposited with, held by and
are hereby assigned to, Lender as additional security for the Loan secured
hereby.  Such policy or policies of insurance shall name Lender as an additional
insured and shall provide for not less than thirty (30) days prior Written
Notice to Lender of any intent to modify, cancel, non-renew, or terminate the
policy or policies or the expiration of such policy or policies of insurance, or
the exclusion of any individual risk such as acts of terrorism.  Not less than
fifteen (15) days prior to the expiration dates of each policy or policies
required of Borrower hereunder, Borrower will deliver to Lender a renewal policy
or policies marked “premium paid” or accompanied by other evidence of payment
and renewal satisfactory to Lender.  In the event of foreclosure of this
Mortgage or other transfer of title to the Property in extinguishment of the
Loan secured hereby, all right, title and interest of Borrower, in and to any
insurance policies then in force including any rights to unearned premiums, and
in and to insurance proceeds then payable, shall pass to the purchaser or
grantee.  In case of Borrower’s failure to keep the Property properly insured as
required herein, Lender, its successors or assigns, may, at its option (but
shall not be required to) acquire such insurance as required herein at
Borrower’s sole expense.

 

10.                                 Compliance With Laws.

 

(a)                                    Borrower shall observe, abide by and
comply with all federal, regional, state and local laws, codes, ordinances,
statutes, rules, regulations, decisions, orders, requirements or decrees
relating to the Property enacted, promulgated or issued by any federal, state,
county or local governmental or quasi-governmental authority or any agency or
subdivision thereof having jurisdiction over Borrower or the Property, which now
or hereafter affect Borrower or the Property, including Hazardous Waste Laws and
Accessibility Laws (collectively, the “Laws”), and to observe and comply with
all conditions and requirements necessary to preserve and extend any and all
rights, licenses, permits (including, but not limited to, zoning, variances,
special exceptions and nonconforming uses), privileges, franchises and
concessions which are applicable to the Property, or which have been granted to
or contracted for by Borrower in connection with any existing, presently
contemplated or future uses of the Property.

 

(b)                                   Borrower shall not engage in any
transaction which would cause any obligation, or action taken or to be taken,
hereunder (or the exercise by Lender of any of its rights under the Note, this
Mortgage and the other Loan Documents) to be a non-exempt (under a statutory or
administrative class exemption) prohibited transaction under the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”).  Borrower shall
deliver to Lender such certifications or other evidence from time to time
throughout the term of this Mortgage, as requested by Lender in its sole
discretion, that (i) Borrower is not an “employee benefit plan” as defined in
Section 3(3) of ERISA, which is subject to Title I of ERISA, or a “governmental
plan” within the meaning of Section 3(32) of ERISA; (ii) Borrower is not subject
to state statutes regulating investments and fiduciary obligations with respect
to governmental plans; and (iii) one or more of the following circumstances is
true:

 

15

--------------------------------------------------------------------------------


 

(i)                                     Equity interests in Borrower are
publicly offered securities, within the meaning of 29 C.F.R. § 2510.3-101(b)(2);

 

(ii)                                  Less than twenty-five percent (25%) of
each outstanding class of equity interests in Borrower are held by “benefit plan
investors” within the meaning of 29 C.F.R. § 2510.3-101(f)(2); or

 

(iii)                               Borrower qualifies as an “operating company”
or a “real estate operating company” within the meaning of 29 C.F.R. §
2510.3-101(c) or (e) or an investment company registered under The Investment
Company Act of 1940.

 

11.                                 Maintenance of Permits.  Borrower shall
obtain, keep and constantly maintain in full force and effect during the entire
term of this Mortgage, all certificates, licenses and permits necessary to keep
the Property operating for the Existing Use and, except as specifically provided
for in this Mortgage, not to assign, transfer or in any manner change such
certificates, licenses or permits without first receiving the written consent of
Lender.

 

12.                                 Obligations of Borrower as Lessor.

 

(a)                                  Borrower shall perform every obligation of
Borrower (as the landlord) and enforce every obligation of the tenant in any and
every lease, license or other occupancy agreement of or affecting the Property
or any part thereof (the “Occupancy Leases”), and not to modify, alter, waive or
cancel any such Occupancy Leases or any part thereof or rights thereunder,
without the prior written consent of Lender (but such consent shall not be
required for such action as to Occupancy Leases of three thousand (3,000) square
feet or less if such action is in the ordinary course of business of owning and
operating the Property in a prudent and business-like manner, on then current
market terms), nor collect for more than thirty (30) days in advance of the date
due any Rents that may be collectible under any such Occupancy Leases and,
except as provided for in this Mortgage, not to assign any such Occupancy
Lease(s) or any such Rents relating thereto, to any party other than Lender,
without the prior written consent of Lender. Borrower will notify Lender in
writing of any default under any Occupancy Lease, In the event of default under
any such Occupancy Lease by reason of failure of Borrower to keep or perform one
or more of the covenants, agreements or conditions thereof, Lender is hereby
authorized and empowered, and may, at its sole option, remedy, remove or cure
any such default, and further, Lender may, at its sole option and in its sole
discretion but without obligation to do so, pay any sum of money deemed
necessary by Lender for the performance of said covenants, agreements and
conditions, or for the curing or removal of any such default, and incur all
expenses and obligations which Lender may consider necessary or reasonable in
connection therewith, and Borrower shall repay on demand all such sums so paid
or advanced by Lender together with interest thereon until paid at the lesser of
either; (i) the highest rate of interest then allowed by the Laws of the State
of Florida, or, if controlling, the Laws of the United States, or (ii) the then
applicable interest rate of the Note plus five hundred (500) basis points per
annum; all of such sums, if unpaid, shall be added to and become part of the
Loan.

 

(b)                                 All such Occupancy Leases hereafter made
shall be subject to the approval of Lender and: (i) shall be at competitive
market rental rates then prevailing in the geographic area for projects used for
the Existing Use comparable to the Property, (ii) shall have lease terms

 

16

--------------------------------------------------------------------------------


 

of not less than three (3) years; and (iii) at Lender’s option, shall be
superior or subordinate in all respects to the lien of this Mortgage. Provided,
however, that Lender shall not require approval in advance of any Occupancy
Leases which conform to the Borrower’s Form Lease (as hereinafter defined) as
previously approved by Lender, except as set forth below.  Neither the right nor
the exercise of the right herein granted unto Lender to keep or perform any such
covenants, agreements or conditions as aforesaid shall preclude Lender from
exercising its option to cause the whole Loan secured hereby to become
immediately due and payable by reason of Borrower’s default in keeping or
performing any such covenants, agreements or conditions.

 

(c)                                  Lender has approved a form of Occupancy
Lease to be used by Borrower in connection with the Property (the “Form Lease”).
 Borrower shall not, without the prior written consent of Lender, modify or
alter the Form Lease in any material respect.  In addition, Borrower shall not,
without the prior written consent of Lender, surrender, terminate, modify or
alter, either orally or in writing, any Occupancy Lease now existing or
hereafter made with any Major Tenant (as hereinafter defined) for all or part of
the Property, permit an assignment or sublease of any such Occupancy Lease, or
request or consent to the subordination of any Occupancy Lease to any lien
subordinate to this Mortgage.  Borrower shall furnish Lender with copies of all
executed Occupancy Leases of all or any part of the Property now existing or
hereafter made, and Borrower shall assign to Lender (which assignment shall be
in form and content acceptable to Lender), as additional security for the Note
and the Loan, all Occupancy Leases now existing or hereafter made for all or any
part of the Property.  Additionally, if any Occupancy Lease contains a provision
allowing the tenant to terminate their lease upon payment of a lease termination
fee, Borrower agrees that all such sums shall constitute rent, and shall be paid
to Lender so long as this Mortgage is in effect.

 

Notwithstanding the foregoing approval by Lender of Borrower’s Form Lease,
Lender hereby specifically reserves the right to approve all prospective tenants
under all Occupancy Leases hereafter proposed to be made if either: (i) the term
thereof, excluding options to renew the same, exceeds five (5) years; or (ii)
the net rentable area to be occupied thereunder, including expansion options,
exceeds ten percent (10%) of the net leasable area of each of the buildings
comprising the Improvements (the tenants under such leases being hereinafter
referred to as “Major Tenants”).  Borrower shall notify Lender in writing of all
prospective Major Tenants, and shall deliver to Lender, at Borrower’s sole cost
and expense, a copy of the prospective Major Tenant’s current financial
statement and the most recent Dun & Bradstreet credit report on said prospective
Major Tenant.  The financial statement delivered to Lender hereunder shall be
certified as true and correct by the Major Tenant, or, if available, by a
certified public accountant.  If Lender fails to respond within ten (10)
business days after receipt from Borrower of an Occupancy Lease, together with
tenant credit information, Lender shall be deemed to have approved such
Occupancy Lease; provided that all items so submitted shall be sent certified
mail, labeled with the following statement: “TIME SENSITIVE RESPONSE REQUIRED
WITHIN TEN (10) BUSINESS DAYS OF ACTUAL RECEIPT.

 

(d)                                 In no event shall Borrower exercise any
right to relocate any lessee outside the Property pursuant to any right set
forth in an Occupancy Lease without the prior written consent of Lender.

 

17

--------------------------------------------------------------------------------


 

13.                               Maintenance of Parking & Access: Prohibition
Against Alteration; Separate Tax Lot.

 

(a)                                  Borrower shall construct, keep and
constantly maintain, as the case may be, all curbs, drives, parking areas and
the number of parking spaces heretofore approved by Lender, or heretofore or
hereafter required by any Laws or any governmental body, agency or authority
having jurisdiction over Borrower or the Property, and as required by the terms
of the Occupancy Leases, and not to alter, erect, build or construct upon any
portion of the Property, any building, structure or improvement of any kind
whatsoever, the erection, building or construction of which has not been
previously approved by Lender in writing, which approval shall be at the sole
discretion of Lender.

 

(b)                                 Borrower shall cause the Property to remain
separately assessed for real estate tax purposes as a separate tax lot or lots.

 

14.                               Execution of Additional Documents.  Borrower
shall do, make, execute, acknowledge, witness and deliver all deeds,
conveyances, mortgages, deeds of trust, assignments, estoppel certificates,
subordination non-disturbance and attornments, notices of assignments,
transfers, assurances, security agreements, financing statements and renewals
thereof, and all other instruments or other acts necessary, as Lender shall from
time to time require for the purpose of better assuring, conveying, assigning,
transferring, securing and confirming unto Lender the Property and rights hereby
encumbered, created, conveyed, assigned or intended now or hereafter so to be
encumbered, created, conveyed or assigned, or which Borrower may now be or may
hereafter become bound to encumber, create, convey or assign to Lender, or for
the purpose of carrying out the intention or facilitating the performance of the
terms of this Mortgage, or for filing, registering or recording this Mortgage,
and to pay all filing, registration or recording fees and all taxes, costs and
other expenses, including Reasonable Attorneys’ Fees, incident to the
preparation, execution, acknowledgment, delivery and recordation of any of the
same.  By signing this Mortgage, Borrower authorizes Lender to file such
financing statements, with or without the signature of Borrower, as Lender may
elect, as may be necessary or desirable to perfect the lien of Lender’s security
interest in the Fixtures and Personal Property.  Without limiting any other
provision herein, Borrower hereby authorizes Lender to file one or more
financing statements and any renewal or continuation statements thereof,
describing the Property and the proceeds of the Property, including, without
limitation, a financing statement covering “all assets of Borrower all proceeds
therefrom, and all rights and privileges with respect thereto”.  Borrower
further authorizes Lender to file, with or without any additional signature from
Borrower, as Lender may elect, such amendments and continuation statements as
Lender may deem necessary or desirable from time to time to perfect or continue
the lien of Lender’s security interest in the Fixtures and Personal Property. 
Borrower hereby ratifies any financing statements that may have been filed by
Lender in advance of the date hereof to perfect Lender’s security interest in
the Fixtures and Personal Property.

 

15.                                    After Acquired Property Secured. 
Borrower shall subject to the lien of this Mortgage all right, title and
interest of Borrower in and to all extensions, improvements, betterments,
renewals, substitutions and replacements of, and all additions and appurtenances
to, the Property hereinabove described, hereafter acquired by or released to
Borrower, or constructed, assembled or placed by Borrower on the Real Property,
and all conversions of the

 

18

--------------------------------------------------------------------------------


 

security constituted thereby, immediately upon such acquisition, release,
construction, assembling, placement or conversion, as the case may be, and in
each such case, without any further mortgage, deed of trust, encumbrance,
conveyance, assignment or other act by Borrower, as fully, completely and with
the same effect as though now owned by Borrower and specifically described
herein, but at any and all times, Borrower will execute and deliver to Lender
any and all such further assurances, mortgages, deeds of trust, conveyances,
security agreements, financing statements or assignments thereof or security
interests therein as Lender may reasonably require for the purpose of expressly
and specifically subjecting the same to the lien of this Mortgage.

 

16.                                   Payments by Lender on Behalf of Borrower.
 Borrower shall make payment of any taxes, assessments or public charges on or
with respect to the Property before the same shall become delinquent, or to make
payment of any insurance premiums or other charges, impositions, or liens herein
or elsewhere required to be paid by Borrower, or if Borrower shall fail so to
do, then Lender, at its sole option, but without obligation to do so, may make
payment or payments of the same and also may redeem the Property from tax sale
without any obligation to inquire into the validity of such taxes, assessments,
charges, impositions or liens.  In the case of any such payment by Lender,
Borrower agrees to reimburse Lender, upon demand therefor, the amount of such
payment and of any fees and expenses attendant in making the same, together with
interest thereon at the lesser of either: (a) the highest rate of interest then
allowed by the Laws of the State of Florida or, if controlling, the Laws of the
United States, or (b) the then applicable interest rate of the Note plus five
hundred (500) basis points per annum; and until paid such amounts and interest
shall be added to and become part of the Loan secured hereby to the same extent
that this Mortgage secures the repayment of the Loan.  In making payments
authorized by the provisions of this Section 16, Lender may do so whenever, in
Lender’s sole judgment and discretion, such advance or advances are necessary or
desirable to protect the full security intended to be afforded by this Mortgage.
 Neither the right nor the exercise of the rights herein granted to Lender to
make any such payments as aforesaid shall preclude Lender from exercising its
option to cause the Loan secured hereby to become immediately due and payable by
reason of Borrower’s default in making such payments as hereinabove required.

 

17.                                   Funds Held by Lender for Taxes,
Assessments, Insurance Premiums and Other Charges.  In order to more fully
protect the security of this Mortgage, Borrower shall deposit with Lender,
together with and in addition to each monthly payment due on account of the
Loan, an amount equal to one-twelfth (l/12th) of the annual total of such taxes,
assessments, insurance premiums and other charges (all as estimated by Lender in
its sole discretion) so that, at least thirty (30) days prior to the due date
thereof, Lender shall be able to pay in full all such taxes, assessments,
insurance premiums and other charges as the same shall become due. Lender may
hold the sums so deposited without paying interest, commingle same with its
general funds and/or apply the same to the payment of said taxes, assessments,
insurance premiums or other charges as they become due and payable.  If at any
time the funds so held by Lender are insufficient to pay such taxes,
assessments, insurance premiums or other charges as they become due and payable,
Borrower shall immediately, upon Written Notice and demand by Lender, deposit
with Lender the amount of such deficiency.  The failure on the part of Borrower
to do so shall entitle Lender, at Lender’s sole option, to make such payments in
accordance with the rights and pursuant to the conditions elsewhere provided in
this Mortgage.  Whenever any default exists under this Mortgage, Lender may, at
Lender’s sole option but without an obligation

 

19

--------------------------------------------------------------------------------


 

so to do, apply any funds so held by Lender pursuant to this Section 17 toward
the payment of the Loan, notwithstanding the fact that the amount owing thereon
may not then be due and payable or that the Loan may otherwise be adequately
secured, in such order and manner of application as Lender may elect.

 

18.                                 Condemnation; Eminent Domain.  All claims
and rights of action for, and all awards and other compensation heretofore or
hereafter made to Borrower and all subsequent owners of the Property in any
taking by eminent domain, recovery for inverse condemnation or by deed in lieu
thereof, whether permanent or temporary, of all or any part of the Property or
any easement or any appurtenance thereto, including severance and consequential
damages and change in grade of any way, street, avenue, road, alley, passage or
public place, are hereby assigned to Lender.  Borrower hereby irrevocably
appoints Lender as its attorney-in-fact, coupled with an interest, and
authorizes, directs and empowers Lender, at the option of Lender as said
attorney-in-fact, on behalf of Borrower, its successors and assigns, to adjust
or compromise the claim for any such award, and alone to collect and receive the
proceeds thereof, to give proper receipts and acquittances therefor and, after
deducting any expenses of collection, at Lender’s sole option either:

 

(a)                                     to apply the net proceeds as a credit
upon any portion of the Loan, as selected by Lender, notwithstanding the fact
that the amount owing thereon may not then be due and payable, or that the Loan
is otherwise adequately secured.  In the event Lender applies such awards to the
reduction of the outstanding Loan evidenced by the Note, such proceeds shall be
applied at par, and the monthly installments due and payable under the Note
shall be reduced accordingly as calculated by Lender; however no such
application shall serve to cure an existing default of Borrower; or

 

(b)                                    to hold said proceeds without any
allowance of interest, and make the same available for restoration or rebuilding
of the Improvements.  In the event that Lender elects to make said proceeds
available to reimburse Borrower for the cost of the restoration or rebuilding of
the Improvements on the Real Property, such proceeds shall be made available in
the manner and under the same conditions as required under Section 8 hereof.  If
the proceeds are made available by Lender to reimburse Borrower for the cost of
said restoration or rebuilding, any surplus which may remain out of said award
after payment of such cost of restoration or rebuilding, shall be applied on
account of the Loan at par notwithstanding the fact that the amount owing
thereon may not then be due and payable or that the Loan may otherwise be
adequately secured.

 

Borrower further covenants and agrees to give Lender immediate notice of the
actual or threatened commencement of any proceedings under eminent domain, and
to deliver to Lender copies of any and all papers served in connection with any
such proceedings.  Borrower further covenants and agrees to make, execute and
deliver to Lender, at any time or times, upon request, free, clear and
discharged of any encumbrance of any kind whatsoever, any and all further
assignments and/or other instruments deemed necessary by Lender for the purpose
of validly and sufficiently assigning all such awards and other compensation
heretofore or hereafter made to Lender (including the assignment of any award
from the United States government at any time after the allowance of the claim
therefor, the ascertainment of the amount thereof and the issuance of the
warrant for payment thereof).

 

20

--------------------------------------------------------------------------------


 

If either: (i) any part of any of the Improvements situated on the Real Property
shall be condemned by any governmental authority having jurisdiction; or (ii)
lands constituting a portion of the Real Property shall be condemned by any
governmental authority having jurisdiction, such that the remaining Property is
in violation of applicable parking, zoning, platting, or other ordinances, or
fails to comply with the terms of the Occupancy Leases with Major Tenants.  In
either of said events, Lender shall be entitled to application of condemnation
proceeds to the outstanding principal balance of the Note at par, and the right
to accelerate the maturity date of the Note and require payment in full without
the imposition of a Prepayment Premium.

 

19.                                 Costs of Collection.  In the event that the
Note is placed in the hands of an attorney for collection, or in the event that
Lender shall become a party either as plaintiff or as defendant, in any action,
suit, appeal or legal proceeding (including, without limitation, foreclosure,
condemnation, bankruptcy, administrative proceedings or any proceeding wherein
proof of claim is by law required to be filed), hearing, motion or application
before any court or administrative body in relation to the Property or the lien
and security interest granted or created hereby or herein, or for the recovery
or protection of the Loan or the Property, or for the foreclosure of this
Mortgage, or for the enforcement of the terms and conditions of the Loan
Documents, Borrower shall indemnify, save, defend and hold Lender harmless from
and against any and all Losses incurred by Lender on account thereof, and
Borrower shall repay, on demand, all such Losses, together with interest thereon
until paid at the lesser of either (a) the highest rate of interest then allowed
by the Laws of the State of Florida, or, if controlling, the Laws of the United
States, or (b) the then applicable rate of interest of the Note plus five
hundred (500) basis points per annum; all of which sums, if unpaid, shall be
added to and become a part of the Loan.

 

20.                                 Default Rate.  Any sums not paid when due,
whether maturing by lapse of time or by reason of acceleration under the
provisions of the Note, this Mortgage or any of the other Loan Documents, and
whether principal, interest or money owing for advancements pursuant to the
terms of this Mortgage or any other Loan Document, shall bear interest until
paid at the lesser of either (a) the highest rate of interest then allowed by
the Laws of the State of Florida, or, if controlling, the Laws of the United
States, or (b) the then applicable rate of interest of the Note plus five
hundred (500) basis points per annum; all of which sums shall be added to and
become a part of the Loan.

 

21.                                     Savings Clause.  Notwithstanding any
provisions in the Note or in this Mortgage to the contrary, the total liability
for payments in the nature of interest, including but not limited to Prepayment
Premiums, default interest and late payment charges, shall not exceed the limits
imposed by the Laws of the State of Florida or, if controlling, the Laws of the
United States, relating to maximum allowable charges of interest.  Lender shall
not be entitled to receive, collect or apply, as interest on the Loan, any
amount in excess of the maximum lawful rate of interest permitted to be charged
by any Laws.  In the event Lender ever receives, collects or applies as interest
any such excess, such amount which would be excessive interest shall be applied
to reduce the unpaid principal balance of the Loan evidenced by the Note.  If
the unpaid, principal balance of such Loan has been paid in full, any remaining
excess shall be forthwith returned to Borrower.

 

22.                                     Bankruptcy, Reorganization or
Assignment.  It shall be a default hereunder if Borrower or any general partner
or managing member of Borrower shall: (a) elect to dissolve or

 

21

--------------------------------------------------------------------------------


 

liquidate its business organization or wind up its business affairs without
receiving the prior written approval of Lender; (b) consent to the appointment
of a receiver, trustee or liquidator of all or a substantial part of its assets;
(c) be adjudicated as bankrupt or insolvent, or file a voluntary petition in
bankruptcy, or admit in writing its inability to pay its debts as they become
due; (d) make a general assignment for the benefit of creditors; (e) file a
petition under or take advantage of any insolvency law; (f) file an answer
admitting the material allegations of a petition filed against Borrower or any
general partner or managing member of Borrower in any bankruptcy, reorganization
or insolvency proceeding, or fail to cause the dismissal of such petition within
thirty (30) days after the filing of said petition; (g) take action for the
purpose of effecting any of the foregoing; or (h) if any order, judgment or
decree shall be entered upon an application of a creditor of Borrower or any
general partner or managing member of Borrower by a court of competent
jurisdiction approving a petition seeking appointment of a receiver or trustee
of all or a substantial part of Borrower’s assets or any of Borrower’s general
partner’s or managing member’s assets and such order, judgment or decree shall
continue unstayed and in effect for a period of thirty (30) days.

 

23.                                 Time is of the Essence, Monetary and
Non-Monetary Defaults.  It is understood by Borrower that time is of the essence
hereof in connection with all obligations of Borrower herein and any of the
other Loan Documents.

 

Lender, at its sole option, may declare the Loan, as well as all other monies
secured or evidenced hereby or by any of the other Loan Documents, including,
without limitation, all Prepayment Premiums (to the extent permitted by the Laws
of the State of Florida) and late payment charges, to be in default and
forthwith due and payable, in the event:

 

(a)                                      Borrower defaults in the payment of any
monthly installment of the Note, whether of principal or interest, or both, or
in the payment of any other sums of money referred to herein or in the Note or
in any of the other Loan Documents, promptly and fully when the same shall be
due, without notice or demand from Lender to Borrower in regard to such Monetary
Default (as hereinafter defined), and any such Monetary Default remains uncured
for a period of five (5) days after Written Notice thereof has been given by
Lender to Borrower, unless Lender has previously given Borrower such Written
Notice for a failure to pay in the then current Loan Year (as defined in the
Note), in which event no such notice need be given and no right to cure need be
afforded Borrower as to any further Monetary Default during such Loan Year.  It
is understood and agreed that the agreement of Lender provided notice and an
opportunity to cure a Monetary Default does not waive Lender’s right to any late
payment charge.

 

(b)                                    Borrower breaches or defaults on any of
the terms, covenants, conditions and agreements of the Note, this Mortgage, or
any other Loan Documents; or in the event that each and every one of said terms,
covenants, conditions and agreements is not otherwise either duly, promptly and
fully discharged or performed, and any such Non-Monetary Default (as hereinafter
defined) remains uncured for a period of thirty (30) days after Written Notice
thereof has been delivered from Lender to Borrower; unless such Non-Monetary
Default cannot be cured within said thirty (30) day period, in which event
Borrower shall have a reasonable period of time to complete cure, provided that
action to cure such Non-Monetary Default is promptly commenced within said
thirty (30) day period, and Borrower is, in Lender’s sole judgment, not

 

22

--------------------------------------------------------------------------------


 

diminishing or impairing the value of the Property, and is diligently pursuing a
cure to completion, but in no event longer than ninety (90) days.

 

(c)                                    Any representation or warranty of
Borrower or of its members, general partners, principals, affiliates, agents or
employees, or of any Guarantor made herein or in or in any other Loan Document,
in any guaranty, or in any certificate, report, financial statement or other
instrument or document furnished to Lender shall have been false or misleading
in any material respect when made.

 

(d)                                   Any seizure or forfeiture of the Property,
or any portion thereof, or Borrower’s interest therein, resulting from criminal
wrongdoing or other unlawful action of Borrower, its affiliates, or any tenant
in the Property under any federal, state or local law.

 

(e)                                    If Borrower consummates a transaction
which would cause this Mortgage or Lender’s exercise of its rights under this
Mortgage, the Note or the other Loan Documents to constitute a nonexempt
prohibited transaction under ERISA or result in a violation of a state statute
regulating governmental plans, subjecting Lender to liability for a violation of
ERISA or a state statute.

 

(f)                                      Any default occurs in the performance
of any covenant or obligation of Borrower or any other party under any indemnity
or guaranty delivered to Lender in connection with the Loan and such default
continues beyond the expiration of applicable notice and cure periods.

 

Upon the occurrence of any one of the above events, and at the option of Lender,
the principal of and the interest accrued on the Loan and all other sums secured
by this Mortgage and the other Loan Documents shall immediately become due and
payable as if all of said sums of money were originally stipulated to be paid on
such day.  In addition, Lender may avail itself of all rights and remedies
provided by law or equity, and may foreclose or prosecute a suit at law or in
equity as if all monies secured hereby had matured prior to its institution,
anything in this Mortgage or any of the other Loan Documents to the contrary
notwithstanding.  Except as provided hereinabove, Lender shall have no
obligation to give Borrower notice of, or any period to cure, any Monetary
Default or any Incurable Default (as hereinafter defined) prior to exercising
its rights, powers, privileges and remedies.

 

As used herein, the term “Monetary Default” shall mean any default which can be
cured by the payment of money such as, but not limited to, the payment of
principal and interest due under the Note, or the payment of taxes, assessments
and insurance premiums when due as provided in this Mortgage.  As used herein,
the term “Non-Monetary Default” shall mean any default that is not a Monetary
Default or an Incurable Default.  As used herein, the term “Incurable Default”
shall mean either: (i) any voluntary or involuntary sale, assignment,
mortgaging, encumbering or transfer in violation of the covenants contained
herein or any of the other Loan Documents; or (ii) if Borrower, or any person or
entity comprising Borrower or any guarantor or indemnitor of the Loan, should
breach any of the provisions of Section 22.

 

24.                                 Foreclosure.  Upon the occurrence of a
default hereunder, Lender may institute an action to foreclose this Mortgage as
to the amount so declared due and payable, and thereupon

 

23

--------------------------------------------------------------------------------


 

the Property (or any portion thereof) shall be sold according to law to satisfy
and pay the same, together with all costs, expenses and allowances thereof,
including, without limitation, Reasonable Attorneys’ Fees.  The Property may be
sold in one parcel, several parcels or groups of parcels, and Lender shall be
entitled to bid at the sale, and, if Lender is the highest bidder for the
Property or any part or parts thereof, Lender shall be entitled to purchase the
same.  The failure or omission on the part of Lender to exercise the option for
acceleration of maturity of the Note and foreclosure of this Mortgage following
any default as aforesaid or to exercise any other option or remedy granted
hereunder to Lender when entitled to do so in any one or more instances, or the
acceptance by Lender of partial payment of the Loan secured hereby, whether
before or subsequent to Borrower’s default hereunder, shall not constitute a
waiver of any such default or the right to exercise any such option or remedy,
but such option or remedy shall remain continuously in force.  Acceleration of
the maturity of the Note, once claimed hereunder by Lender, at the option of
Lender, may be rescinded by written acknowledgment to that effect by Lender, but
the tender and acceptance of partial payments alone shall not in any way either
affect or rescind such acceleration of maturity, nor act as a waiver, accord and
satisfaction, modification, novation or similar defense.

 

25.                                 UCC Remedies.  Upon the occurrence of a
default, Lender may exercise its rights of enforcement with respect to the
Fixtures and Personal Property under the UCC, and in conjunction with, in
addition to or in substitution for those rights and remedies:

 

(a)                                    Written Notice mailed to Borrower as
provided herein ten (10) days prior to the date of public sale of the Fixtures
and Personal Property or prior to the date after which private sale of the
Fixtures and Personal Property will be made shall constitute reasonable notice;

 

(b)                                   any sale made pursuant to the provisions
of this Section shall be deemed to have been a public sale conducted in a
commercially reasonable manner if held contemporaneously with the sale of the
Mortgaged Property under power of sale as provided herein upon giving the same
notice with respect to the sale of the Fixtures and Personal Property hereunder
as is required for such sale of the Mortgaged Property under power of sale;

 

(c)                                    in the event of a foreclosure sale,
whether made under the terms hereof, or under judgment of a court, the Fixtures
and Personal Property and the Mortgaged Property may, at the option of Lender,
be sold as a whole;

 

(d)                                   it shall not be necessary that Lender take
possession of the Fixtures and Personal Property or any part thereof prior to
the time that any sale pursuant to the provisions of this Section is conducted
and it shall not be necessary that the Fixtures and Personal Property or any
part thereof be present at the location of such sale;

 

(e)                                    prior to application of proceeds of
disposition of the Fixtures and Personal Property to the secured indebtedness,
such proceeds shall be applied to the reasonable expenses of retaking, holding,
preparing for sale or lease, selling, leasing and the like and the Reasonable
Attorneys Fees and other legal expenses incurred by Lender;

 

(f)                                      any and all statements of fact or other
recitals made in any bill of sale or assignment or other instrument evidencing
any foreclosure sale hereunder as to nonpayment of

 

24

--------------------------------------------------------------------------------


 

the indebtedness or as to the occurrence of any default, or as to Lender having
declared all of such indebtedness to be due and payable, or as to notice of
time, place and terms of sale and of the properties to be sold having been duly
given, or as to any other act or thing having been duly done by Lender, shall be
taken as prima facie evidence of the truth of the facts so stated and recited;

 

(g)                                    Lender may appoint or delegate any one
(1) or more persons as agent to perform any act or acts necessary or incident to
any sale held by Lender, including the sending of notices and the conduct of the
sale, but in the name and on behalf of Lender; and

 

(h)                                    this Mortgage covers Goods which are or
are to become Fixtures related to the Real Property, and covers As-Extracted
Collateral related to the Real Property.  A carbon, photographic or other
reproduction of this Mortgage or of any financing statement relating to this
Mortgage shall be sufficient as a financing statement.  This Mortgage shall be
effective as a financing statement filed as a fixture filing with respect to all
fixtures included within the Property and is to be filed for record in the real
estate records in the Office of the County Clerk where the Property (including
said fixtures) is situated.  This Mortgage shall also be effective as a
financing statement As-Extracted Collateral with respect to all As-Extracted
Collateral included within the Real Property (including, without limitation, all
oil, gas, other minerals, and other substances of value which may be extracted
from the earth and all accounts arising out of the sale at the wellhead or
minehead thereof), and is to be filed for record in the real estate records of
the county where the Property is situated.  The mailing address of Borrower is
set forth in Section 43 of this Mortgage and the address of Lender from which
information concerning the security interest may be obtained is the address of
Lender set forth in Section 43 of this Mortgage.

 

26.                                 Protection of Lender’s Security.  At any
time after default hereunder, Lender, or Lender’s agents or contractors, is
authorized, without notice and in Lender’s sole discretion, to enter upon and
take possession of the Property or any part thereof, and to perform any acts
which Lender deems necessary or proper to conserve the security interest herein
intended to be provided by the Property, to operate any business or businesses
conducted thereon, and to collect and receive all Rents thereof and therefrom,
including those past due as well as those accruing thereafter.

 

27.                                 Appointment of Receiver.  If, at any time
after a default hereunder, Lender deems, in Lender’s sole discretion, that a
receivership may be necessary to protect the Property or its Rents, whether
before or after maturity of the Note and whether before or at the time of or
after the institution of foreclosure or suit to collect the Loan or to enforce
this Mortgage or any of the other Loan Documents, Lender, as a matter of strict
right and regardless of the value of the Property or the amounts due hereunder
or secured hereby, or of the solvency of any party bound for the payment of such
indebtedness, shall have the right, upon ex parte application and without notice
to anyone, and by any court having jurisdiction, to the appointment of a
receiver to take charge of, manage, preserve, protect and operate the Property,
to collect the Rents thereof, to make all necessary and needful repairs, and to
pay all taxes, assessments, insurance premiums and other such charges against
and expenses of the Property, and to do such other acts as may by such court be
authorized and directed, and after payment of the expenses of the receivership
and the management of the Property, to apply the net proceeds of such
receivership in reduction of

 

25

--------------------------------------------------------------------------------


 

the Loan or in such other manner as the said court shall direct notwithstanding
the fact that the amount owing thereon may not then be due and payable or the
said Loan is otherwise adequately secured.  Such receivership shall, at the
option of Lender, continue until full payment of all sums hereby secured or
until title to the Property shall have passed by sale under this Mortgage.
 Borrower hereby specifically waives its right to object to the appointment of a
receiver as aforesaid, and hereby expressly agrees that such appointment shall
be made as an admitted equity and as a matter of absolute right to Lender.

 

28.                                 Rights and Remedies Cumulative; Forbearance
Not a Waiver. The rights and remedies herein provided are cumulative, and
Lender, as the holder of the Note and of every other obligation secured hereby,
may recover judgment thereon, issue execution therefor and resort to every other
right or remedy available at law or in equity, without first exhausting any
right or remedy available to Lender and without affecting or impairing the
security of any right or remedy afforded hereby, and no enumeration of special
rights or powers by any provisions hereof shall be construed to limit any grant
of general rights or powers, or to take away or limit any and all rights granted
to or vested in Lender by law or equity.  Borrower further agrees that no delay
or omission on the part of Lender to exercise any rights or powers accruing to
it hereunder shall impair any such right or power, or shall be construed to be a
waiver of any such default hereunder or an acquiescence therein; and every
right, power and remedy granted herein or by law or equity to Lender may be
exercised from time to time as often as Lender deems expedient.

 

Lender may resort to any security given by this Mortgage or to any other
security now existing or hereafter given to secure the payment of the Loan, in
whole or in part, and in such portions and in such order as may seem best to
Lender in its sole discretion, and any such action shall not be considered as a
waiver of any of the rights, benefits, liens or security interests evidenced by
this Mortgage.  To the full extent Borrower may do so, Borrower agrees that
Borrower will not at any time insist upon, plead, claim or take the benefit or
advantage of any law now or hereafter in force pertaining to the rights and
remedies of sureties or providing for any appraisement, valuation, stay,
extension or redemption, and Borrower, for Borrower and Borrower’s heirs,
devisees, representatives, successors and assigns, and for any and all persons
ever claiming any interest in the Property, to the extent permitted by law,
hereby waives and releases all rights of redemption, valuation, appraisement,
stay of execution, notice of intention to mature or declare due the whole of the
secured indebtedness, notice of election to mature or declare due the whole of
the secured indebtedness and all rights to a marshaling of the assets of
Borrower, including the Property, or to a sale in inverse order of alienation in
the event of foreclosure of the liens and security interests hereby created.
 Borrower shall not have or assert any right under any statute or rule of law
pertaining to the marshaling of assets, sale in inverse order of alienation, the
exemption of homestead, the administration of estates of decedents or other
matters whatever to defeat, reduce or affect the right of Lender under the terms
of this Mortgage to a sale of the Property for the collection of the secured
indebtedness without any prior or different resort for collection, or the right
of Lender under the terms of this Mortgage to the payment of such indebtedness
out of the proceeds of sale of the Property in preference to every other
claimant whatever.  If any law referred to in this Section and now in force, of
which Borrower or Borrower’s heirs, devisees, representatives, successors and
assigns and such other persons claiming any interest in the Property might take
advantage despite this Section, shall

 

26

--------------------------------------------------------------------------------


 

hereafter be repealed or cease to be in force, such law shall not thereafter be
deemed to preclude the application of this Section.

 

29.                                   Modification Not an Impairment of
Security.  Lender, without notice and without regard to the consideration, if
any, paid therefor, and notwithstanding the existence at that time of any
inferior mortgages, deeds of trust, or other liens thereon, may release any part
of the security described herein, or may release any person or entity liable for
the Loan secured hereby without in any way affecting the priority of this
Mortgage, to the full extent of the Loan remaining unpaid hereunder, upon any
part of the security not expressly released.  Lender may, at its option and
within Lender’s sole discretion, also agree with any party obligated on the
Loan, or having any interest in the security described herein, to extend the
time for payment of any part or all of the Loan, and such agreement shall not,
in any way, release or impair this Mortgage, but shall extend the same as
against the title of all parties having any interest in said security, which
interest is subject to this Mortgage.

 

30.                                   Property Management and Leasing.  The
exclusive manager of the Property shall be Borrower, or such other manager as
may be first approved in writing by Lender.  The exclusive leasing agent of the
Property, if other than Borrower or the foregoing party, shall be first approved
in writing by Lender.  The management and leasing contracts (or in the absence
of any such written contract, a letter so stating and further identifying the
name of the person or entity charged with the responsibility for managing and/or
leasing the Property)  shall be subordinate to this Mortgage, and satisfactory
to and subject to the prior written approval of Lender throughout the term of
the Loan.  Upon default in either of these requirements, then the whole of the
Loan hereby secured shall, at the election of Lender, become immediately due and
payable, together with any Prepayment Premium, late payment charges and all
other sums required by the Note or the other Loan Documents, and Lender shall be
entitled to exercise any or all remedies provided for or referenced in this
Mortgage.

 

31.                                   Modification Not a Waiver.  In the event
Lender (a) releases, as aforesaid, any part of the security described herein or
any person or entity liable for the Loan; (b) grants an extension of time for
the payment of the Note; (c) takes other or additional security for the payment
of the Note; or (d) waives or fails to exercise any rights granted herein, in
the Note, or any of the other Loan Documents, any said act or omission shall not
release Borrower, subsequent purchasers of the Property or any part thereof, or
makers, sureties, endorsers or guarantors of the Note, if any, from any
obligation or any covenant of this Mortgage, the Note or any of the other Loan
Documents, nor preclude Lender from exercising any right, power or privilege
herein granted or intended to be granted in the event of any other default then
made, or any subsequent default.

 

32.                                   Transfer of Property or Controlling
Interest in Borrower: Assumption.  Except as set forth in Section 38(b) hereof,
without the prior written consent of Lender, the sale, transfer, assignment or
conveyance of all or any portion of the Property, or the transfer, assignment or
conveyance of a controlling interest in Borrower or its general partner or
managing member, or any guarantor, whether voluntary or by operation of law,
without the prior written consent of Lender, shall constitute a default
hereunder, and entitle Lender, at Lender’s sole option, to accelerate all sums
due on the Note, together with any Prepayment Premiums (to the extent permitted
by the Laws of the State of Florida), late payment charges or any other amounts

 

27

--------------------------------------------------------------------------------


 

secured hereby.  Lender may, however, elect to waive the option to accelerate
granted hereunder if, prior to any such sale, transfer, assignment or conveyance
of the Property, the following conditions shall be fully satisfied: (a) Lender
acknowledges in writing that, in Lender’s sole discretion, the creditworthiness
of the proposed transferee and the ability and experience of the proposed
transferee to operate the Property are satisfactory to Lender; (b) Lender and
the proposed transferee shall enter into an agreement in writing that (i) the
rate of interest payable on the Loan secured hereby shall be at such rate as
Lender shall determine, (ii) the repayment schedule as set forth in the Note
shall be modified by Lender, in Lender’s sole discretion, to initiate
amortization or modify the existing amortization schedule in order to amortize
the then remaining unpaid principal balance of the Note secured hereby over a
period of time as determined by Lender, in Lender’s sole discretion, without a
change in the maturity date of the Note, and (iii) the proposed transferee shall
assume all obligations of Borrower under the Note, this Mortgage and the other
Loan Documents in writing and an assumption fee, to be determined by Lender in
Lender’s sole discretion, may be charged by Lender; (c) Lender shall receive,
for Lender’s review and approval, copies of all transfer documents; and (d)
Borrower or the transferee shall pay all costs and expenses in connection with
such transfer and assumption, including, without limitation, all fees and
expenses incurred by Lender. Notwithstanding the foregoing, Lender acknowledges
that Borrower’s general partner is a publicly traded real estate investment
trust (“REIT”) and that such general partner shares are freely traded in the
public markets.  Transfers of shares of the general partner in the ordinary
course of such trading shall not be a default under the loan documents.

 

Borrower, or any subsequent owner of the Property or any portion thereof, shall
do all things necessary to preserve and keep in full force and effect its and
their legal existence, franchises, rights and privileges as a corporation,
partnership or limited liability company, as the case may be, under the laws of
the State of its formation and its right to own property and transact business
in the State of Florida.  It shall be a default hereunder if Borrower, or any
subsequent owner of the Property or any portion thereof, shall amend, modify,
transfer, assign or terminate the applicable governing documents for such
entity, including its partnership agreement, certificate of partnership,
operating agreement, articles of organization, regulations, articles of
incorporation or bylaws, as the case may be (as applicable, the “Governing
Documents”), of Borrower or such subsequent owner without the prior written
consent of Lender.  Borrower, or such subsequent owner of the Property, shall
provide Lender with copies of any proposed amendment to its applicable Governing
Documents, so that Lender may, in Lender’s sole discretion, determine whether
such amendment adversely affects Lender, the Property or the security value
thereof.  Provided, however, that any amendment, modification, transfer,
assignment or termination of Borrower’s applicable Governing Documents or any
other action pursuant to which the current general partner or managing member of
Borrower shall either: (i) cease to be the general partner or managing member of
Borrower; or (ii) except to the extent permitted herein, cease to own or
maintain a partnership or membership interest in Borrower equal to or greater
than its partnership or membership interest at the time this Mortgage is
executed, shall be deemed to have a material adverse effect upon Lender and the
Property, and shall be a default hereunder.

 

Borrower shall not change its name or identity in any manner which may make any
financing or continuation statement filed in connection with the Loan seriously
misleading within the meaning of the UCC enacted in the State of Florida or
change its jurisdiction of

 

28

--------------------------------------------------------------------------------


 

organization unless Borrower shall have delivered to Lender written notice
thereof not less than thirty (30) days before the effective date of such change
and shall have taken all action which Lender determines to be reasonably
necessary or desirable to confirm and protect Lender’s security interests and
rights under this Mortgage and the perfection and priority thereof.  Borrower
will not change its principal places of business unless it shall have given
Lender prior written notice of its intent to do so not less than thirty (30)
days in advance of the effective date of such change.  Borrower shall bear all
costs incurred by Lender in connection with any such change including, without
limitation, Reasonable Attorney’s Fees.

 

In the event the ownership of the Property, or any part thereof, shall become
vested in a person or entity other than Borrower, whether with or without the
prior written consent of Lender, Lender may, without notice to Borrower, deal
with such successor or successors in interest with reference to the Property,
this Mortgage and the other Loan Documents, in the same manner and to the same
extent as with Borrower without in any way vitiating or discharging Borrower’s
liability hereunder or under any of the Loan Documents.  No sale, transfer or
conveyance of the Property, no forbearance on the part of Lender and no
extension of time given by Lender to Borrower for the payment of the Note shall
operate to release, discharge, modify, change or affect the original liability
of Borrower, either in whole or in part, unless expressly set forth in writing
executed by Lender.  Notwithstanding anything contained herein to the contrary,
Borrower hereby waives any right it now has or may hereafter have to require
Lender to prove an impairment of its security as a condition to the exercise of
Lender’s rights under this Section 32.

 

A sale, transfer, assignment or conveyance within the meaning of this Section
shall be deemed to include, but not be limited to: (a) an installment sales
agreement wherein Borrower agrees to sell the Property or any part thereof for a
price to be paid in installments; (b) an agreement by Borrower leasing all or a
substantial part of the Property for other than actual occupancy by a tenant
under an Occupancy Lease or a sale, assignment or other transfer of, or the
grant of a security interest in, Borrower’s right, title and interest in and to
any leases or any Rents; (c) if Borrower, any guarantor, any indemnitor, or any
general partner or managing member of Borrower, is a corporation, the voluntary
or involuntary sale, conveyance, transfer or pledge of such corporation’s stock
(or the stock of any corporation directly or indirectly controlling such
corporation by operation of law or otherwise), or the creation or issuance of
new stock by which an aggregate of more than ten percent (10%) of such
corporation’s stock shall be vested in a party or parties who are not now
stockholders; and (d) if Borrower, any guarantor, indemnitor, or any general
partner or managing member of Borrower, is a limited partnership, general
partnership, limited liability partnership, limited liability company, or joint
venture, the change, removal or resignation of a general partner, managing
partner, or member, or the transfer or pledge of the interest of any general
partner, managing partner, or member or any profits or proceeds relating to such
interest.

 

Notwithstanding anything contained in this Section 32 to the contrary, including
the immediately-preceding paragraph, as long as no default has occurred
hereunder or under the Note and is continuing beyond the expiration of any
applicable cure period, ownership interests in Borrower or the Property
(provided that there shall be no more than one owner of the Property) may be
transferred or assigned to The Inland Group, Inc. or Inland Real Estate
Investment Corporation, to an Affiliate of The Inland Group, Inc. or Inland
Retail Real Estate Trust Investment Corporation or to a real estate investment
trust sponsored by one of the

 

29

--------------------------------------------------------------------------------


 

foregoing entities provided that Inland Western Retail Real Estate Trust, Inc.
ratifies its obligations as indemnitor and guarantor under the Indemnity
Agreement and Guaranty Agreement of even date herewith in favor of Lender, and
such Affiliate or real estate investment trust retains management and operating
control of Borrower, without necessity of Lender’s consent and without payment
of a fee or premium except Lender’s actual reasonable fees so long as the
transferee assumes (subject to the non-recourse provisions and carve-outs
contained therein) all obligations of the transferor, if any, under the Note and
the Loan Documents, if any.  “Affiliate” shall mean, with respect to a party,
any person or entity that controls, is controlled by or is under common control
with such party, with “control” and its derivatives meaning the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such party, whether through the ownership of voting
stock, partnership interests or units or limited liability company membership
interests or by contract or otherwise.  No transfer or assignment shall be valid
or permitted hereunder unless Lender has received prior written notice of the
transfer or assignment and copies of all transfer and other related documents
and Borrower pays all reasonable fees and expenses incurred by Lender in
connection with such transfer and assumption, including, without limitation,
title insurance charges (if the proposed transfer would impair Lender’s title
insurance) and Reasonable Attorneys’ Fees.  Any transfer of which does not
strictly comply with the terms and conditions of this Section 32 shall be a
default hereunder and shall entitle Lender to exercise all rights and remedies
provided in this Mortgage.

 

33.                                 Further Encumbrance Prohibited; Subrogation.
 So long as the Note remains unpaid, Borrower shall not, either voluntarily or
involuntarily, permit the Property or any part thereof to become subject to any
secondary or subordinate lien, mortgage, deed of trust, security interest or
encumbrance of any kind whatsoever without the prior written consent of Lender,
and the imposition of any such secondary lien, mortgage, deed of trust, security
interest or encumbrance without the approval of Lender shall constitute a
default hereunder, and entitle Lender, at Lender’s sole option, to declare the
outstanding principal balance of the Note, all accrued and unpaid interest
thereon, Prepayment Premiums (to the extent permitted by the laws of the State
of Florida, late payment charges and any other amounts secured hereby to be and
become immediately due and payable in full.  In the event that Lender shall
hereafter give its written consent to the imposition of any such secondary lien,
mortgage, deed of trust, security interest or other encumbrance upon the
Property, Lender, at Lender’s sole option, shall be entitled to accelerate the
maturity of the Note and exercise any and all remedies provided and available to
Lender hereunder and in the other Loan Documents in the event that the holder of
any such secondary lien or encumbrance shall institute foreclosure or other
proceedings to enforce the same; it being understood and agreed that a default
under any instrument or document evidencing, securing or secured by any such
secondary lien or encumbrance shall be and constitute a default hereunder.  In
the event all or any portion of the proceeds of the Loan are used for the
purpose of retiring debt or debts secured by prior liens on the Property, Lender
shall be subrogated to the rights and lien priority of the holder or holders of
the lien or liens so discharged.

 

30

--------------------------------------------------------------------------------


 

34.                                Conveyance of Mineral Rights Prohibited.
  Borrower agrees that the making of any oil, gas or mineral lease, or the sale
or conveyance of any mineral interest or right to explore for minerals under,
through or upon the Property, would impair the value of the Property, and that
Borrower shall have no right, power or authority to lease the Property, or any
part thereof, for oil, gas or other mineral purposes, or to grant, assign or
convey any mineral interest of any nature, or the right to explore for oil, gas
and other minerals, without first obtaining Lender’s express written permission
therefor, which permission shall not be valid until recorded among the Public
Records of Brevard County, in the State of Florida.  Borrower further agrees
that if Borrower shall make, execute, or enter into any such lease or attempt to
grant any such mineral rights without such prior written permission of Lender,
then Lender shall have the option, without notice, to declare the same to be a
default hereunder, and to declare the Loan immediately due and payable in full.
 Whether or not Lender shall consent to such lease or grant of mineral rights,
Lender shall receive the entire consideration to be paid for any such lease or
grant of mineral rights, with the same to be applied to the Loan notwithstanding
the fact that the amount owing thereon may not then be due and payable or that
the Loan is otherwise adequately secured; provided, however, that the acceptance
of such consideration shall in no way impair the lien of this Mortgage on the
Property or cure any existing Monetary Default.

 

35.                                Estoppel Certification by Borrower.
 Borrower, upon request of Lender therefor made either personally or by mail,
shall certify in writing to Lender (or any party designated by Lender), in a
form satisfactory to Lender or such designee, the amount of principal and
interest then outstanding under the terms of the Note and any other sums due and
owing under this Mortgage or any of the other Loan Documents, and whether any
offsets or defenses exist against the Loan.  Such certification shall be made by
Borrower within ten (10) days if the request is made personally, or within
twenty (20) days if the request is made by mail.

 

36.                                Cross Default.  The Note is also secured by
the terms, conditions and provisions of the Assignment and, additionally, may be
secured by contracts or agreements of guaranty or other security instruments. 
The terms, covenants, conditions and agreements of each security instrument
shall be considered a part hereof as fully as if set forth herein verbatim.  Any
default under this Mortgage or any of the other Loan Documents shall constitute
a default hereunder and under each of the other Loan Documents. Notwithstanding
the foregoing, the enforcement or attempted enforcement of this Mortgage or any
of the other Loan Documents now or hereafter held by Lender shall not prejudice
or in any manner affect the right of Lender to enforce any other Loan Document;
it being understood and agreed that Lender shall be entitled to enforce this
Mortgage and any of the other Loan Documents now or hereafter held by it in such
order and manner as Lender, in its sole discretion, shall determine.

 

37.                                Examination of Borrower’s Records.  Borrower
will maintain complete and accurate books and records showing in detail the
income and expenses of the Property, and will permit Lender and its agents,
contractors or representatives to examine said books and records and all
supporting vouchers and data during normal business hours and from time to time
upon request by Lender, in such place as such books and records are customarily
kept.  Borrower will furnish to Lender, within one hundred twenty (120) days
after the close of each respective fiscal period annual and semi-annual
financial statements (income statements and a balance sheet) for the Borrower
and the Property.  These statements shall be in form reasonably acceptable to
Lender, shall be prepared in accordance with generally accepted accounting
principles, and shall

 

31

--------------------------------------------------------------------------------


 

include a rent roll, certified as true and correct by Borrower.  The statements
shall show in detail all income derived from and expenses incurred in connection
with the ownership of the Property, including current annual sales figures for
all Major Tenants of the Property if required under the Major Tenant leases or
if such financial information is otherwise available.  In the event Borrower
fails to provide such statements to Lender within the time prescribed above,
Borrower shall pay Lender the sum of TWO HUNDRED AND NO/100 DOLLARS ($200.00) in
administrative expenses for each successive month for which the statements are
delinquent. Upon a default hereunder beyond any applicable grace or cure
periods, Lender shall have the right to require that said financial statements
be audited and certified by a certified public accountant acceptable to Lender,
at the sole cost and expense of Borrower.

 

In addition, at the request of Lender, but in no case more often than once a
quarter or more than three (3) times during the term of the Loan, Borrower shall
furnish to Lender (i) unaudited financial statements (balance sheet, income
statement, cash flow statement and current rent roll) covering operation of the
Property for periods other than those set forth in the preceding paragraph; (ii)
unaudited financial statements (balance sheets, income statements, and cash flow
statements) for Borrower, its general partner(s), shareholder(s) or member(s)
(whichever is applicable) and for such other principals of Borrower as
designated by Lender; and (iii) a portfolio analysis showing annualized cash
flow statements (including debt service payments) for all real properties owned
by Borrower, its general partner(s), shareholder(s), or member(s) (whichever is
applicable) and for such designated principals.  All such statements shall be
certified to Lender to be complete, correct, and accurate by the individual (for
an individual’s statements) or by an authorized representative of the entity (if
statements are for a partnership, corporation or limited liability company).

 

38.                                   Alteration, Removal and Change in Use of
Property Prohibited.  Borrower covenants and agrees to permit or suffer none of
the following without the prior written consent of Lender:

 

(a)                                    Any structural alteration of, or addition
to, the Improvements now or hereafter situated upon the Real Property, or the
addition of any new buildings or other structure(s) thereto, other than the
erection or removal of non-load bearing interior walls; or

 

(b)                                   The removal, transfer, sale or lease
(except for Occupancy Leases) of the Property, except that the removal,
replacement or substitution of fixtures, equipment, machinery, apparatus and
articles of personal property (replacement or substituted items must be of like
or better quality than the removed items in their original condition) encumbered
hereby may be made in the normal course of business; or

 

(c)                                    The use of any of the Improvements now or
hereafter situated on the Real Property for any purpose other than the Existing
Use and related facilities.

 

39.                                   Future Advances Secured.  This Mortgage
shall secure not only existing indebtedness, but also future advances, whether
such advances are obligatory or to be made at the option of Lender.  Upon the
request of Borrower, and at Lender’s option prior to release of this Mortgage,
Lender may make future advances to Borrower.  All future advances with interest
thereon shall be secured by this Mortgage to the same extent as if such future
advances were

 

32

--------------------------------------------------------------------------------


 

made on the date of the execution of this Mortgage unless the parties shall
agree otherwise in writing, but the total secured indebtedness shall not exceed
at any one time a maximum principal amount equal to double the face amount of
the Note plus interest and costs of collection, including court costs and
Reasonable Attorneys’ Fees.  Any advances or disbursements made for the benefit
or protection of or the payment of taxes, assessments, levies or insurance upon
the Property, with interest on such disbursements as provided herein, shall be
added to the principal balance of the Note and collected as a part thereof.  To
the extent that this Mortgage may secure more than one note, a default in the
payment of any such mortgage note shall constitute a default in the payment of
all such notes.  The filing of any notice limiting the maximum amount that may
be secured by this Mortgage pursuant to Florida Statutes Section 697.04 or
otherwise shall be and constitute a default under this Mortgage.

 

40.                                 Effect of Security Agreement.  Borrower
agrees to, and shall upon the request of Lender, execute and deliver to Lender,
in form and content satisfactory to Lender, such financing statements,
descriptions of property and such further assurances as Lender, in Lender’s sole
discretion, may from time to time consider necessary to create, perfect,
continue and preserve the lien and encumbrances hereof, and the security
interest granted herein, upon and in the Property.  Without the prior written
consent of Lender, Borrower shall not create or suffer to be created, pursuant
to the UCC, any other security interest in such real and personal property and
fixtures described herein.  Upon the occurrence of a default hereunder or
Borrower’s breach of any other covenants or agreements between the parties
entered into in conjunction herewith, Lender shall have the remedies of a
secured party under the UCC as provided in Section 25, and at Lender’s option,
the remedies provided for in this Mortgage and the other Loan Documents.
 Lender, at the expense of Borrower, may cause such statements, descriptions and
assurances, as herein provided in this Section 40, and this Mortgage, to be
recorded and re-recorded, filed and refiled, at such times and in such places as
may be required or permitted by law to so create, perfect and preserve the lien
and encumbrance hereof upon all of the Property.

 

41.                                 Terms of Application Survive Closing.  The
terms and provisions of the letter from Lender consenting to the assumption of
the Loan by Borrower dated December 21, 2004 and accepted by Borrower on
December 30, 2004 and any subsequent amendments thereto (the “Application”),
executed by and between Borrower and Lender, are incorporated herein by
reference.  All terms, covenants, conditions and agreements of the Application
not expressly set forth in this Mortgage and any of the other Loan Documents
shall survive the execution and delivery hereof, and remain in full force and
effect.  In the event any conflict exists between the terms, covenants,
conditions and agreements of the Application and the Loan Documents, the terms,
covenants, conditions and agreements of the Loan Documents shall prevail.

 

42.                                       Successors and Assigns; Terminology. 
The provisions hereof shall be binding upon Borrower and the heirs, personal
representatives, trustees, successors and assigns of Borrower, and shall inure
to the benefit of Lender, its successors and assigns.  Where more than one (1)
Borrower is named herein, the obligations and liabilities of said Borrower shall
be joint and several.

 

Wherever used in this Mortgage, unless the context clearly indicates a contrary
intent or unless otherwise specifically provided herein: (a) the word “Borrower”
shall mean Borrower

 

33

--------------------------------------------------------------------------------


 

and/or any subsequent owner or owners of the Property; (b) the word “Lender”
shall mean Lender or any subsequent holder or holders of this Mortgage; (c) the
word “Note” shall mean the Note(s) secured by this Mortgage; and (d) the word
“person” shall mean an individual, trustee, trust, corporation, partnership,
limited liability corporation, limited liability partnership, joint venture or
unincorporated association.  As used herein, the phrase “Reasonable Attorneys’
Fees” shall mean fees charged by attorneys selected by Lender based upon such
attorneys’ then prevailing hourly rates as opposed to any statutory presumption
specified by any statute then in effect in the State.  As used herein words of
any gender shall include all other genders.

 

43.                                 Notices.  All notices, reports, requests or
other written instruments required or permitted hereunder, shall be in writing,
signed by the party giving or making the same, and shall be sent hand-delivered,
effective upon receipt, sent by United States Express Mail or by a nationally
recognized overnight courier, effective upon receipt, or sent by United States
registered or certified mail, postage prepaid, with return receipt requested,
deemed effective on the earlier of the day of actual delivery as shown by the
addressee’s return receipt or the expiration of three (3) business days after
the date of mailing, addressed to the party intended to receive the same at the
address set forth below or at such other address as shall be given in writing by
any party to another (“Written Notice”):

 

If to Borrower:

 

Inland Western Viera Lake Andrew, L.L.C.

 

 

2901 Butterfield Road

 

 

Oak Brook, Illinois 60523

 

 

Attention: Steve Grimes

 

 

 

with copy to:

 

Inland Western Retail Real Estate Trust, Inc.

 

 

2901 Butterfield Road

 

 

Oak Brook, Illinois 60523

 

 

Attention: Roberta Matlin

 

 

 

and additional copy to:

 

The Inland Real Estate Group, Inc.

 

 

Law Department

 

 

2901 Butterfield Road

 

 

Oak Brook, Illinois 60523

 

 

Attention: Robert Baum, Esq.

 

 

 

If to Lender:

 

Nationwide Life Insurance Company

 

 

One Nationwide Plaza

 

 

Columbus, Ohio 43215-2220

 

 

Attention: Real Estate Investment Department, 34T

 

 

44.                                 Governing Law; Waiver of Jury Trial;
Severability.  BORROWER, TO THE FULL EXTENT PERMITTED BY LAW, HEREBY KNOWINGLY,
INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL,
WAIVES, RELINQUISHES AND FOREVER FORGOES HEREBY THE RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING, INCLUDING, WITHOUT LIMITATION, ANY TORT ACTION,
AGAINST LENDER, ITS SUCCESSORS AND ASSIGNS, BASED UPON, ARISING OUT OF, OR IN
ANY WAY RELATING TO OR IN

 

34

--------------------------------------------------------------------------------


 

CONNECTION WITH ANY OF THE LOAN DOCUMENTS, THE LOAN OR ANY COURSE OF CONDUCT,
ACT, OMISSION, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR
ACTIONS OF ANY PERSON (INCLUDING, WITHOUT LIMITATION, LENDER’S DIRECTORS,
OFFICERS, PARTNERS, MEMBERS, EMPLOYEES, AGENTS OR ATTORNEYS, OR ANY OTHER
PERSONS AFFILIATED WITH LENDER), IN CONNECTION WITH THE LOAN OR THE LOAN
DOCUMENTS, INCLUDING, WITHOUT LIMITATION, IN ANY COUNTERCLAIM WHICH ANY PARTY
MAY BE PERMITTED TO ASSERT THEREUNDER, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE.  IN NO EVENT SHALL LENDER, ITS SUCCESSORS OR ASSIGNS BE LIABLE FOR
ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES WHATSOEVER (INCLUDING
WITHOUT LIMITATION LOSS OF BUSINESS PROFITS OR OPPORTUNITY) AND BY ITS EXECUTION
HEREOF, BORROWER WAIVES ANY RIGHT TO CLAIM OR SEEK ANY SUCH DAMAGES.  THIS
MORTGAGE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE
FLORIDA, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.  THE PARTIES HERETO
IRREVOCABLY (A) AGREE THAT ANY SUIT, ACTION OR OTHER LEGAL PROCEEDING ARISING
OUT OF OR RELATING TO THIS MORTGAGE MAY BE BROUGHT IN A COURT OF RECORD IN THE
STATE OR IN THE COURTS OF THE UNITED STATES OF AMERICA LOCATED IN SUCH STATE,
(B) CONSENT TO THE NON-EXCLUSIVE JURISDICTION OF EACH SUCH COURT IN ANY SUIT,
ACTION OR PROCEEDING, AND (C) WAIVE ANY OBJECTION WHICH IT MAY HAVE TO THE
LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY OF SUCH COURTS AND
ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.  IF ANY CLAUSES OR PROVISIONS HEREIN CONTAINED OPERATE, OR
WOULD PROSPECTIVELY OPERATE, TO INVALIDATE THIS MORTGAGE, THEN SUCH CLAUSES OR
PROVISIONS ONLY SHALL BE HELD FOR NAUGHT, AS THOUGH NOT HEREIN CONTAINED, AND
THE REMAINDER OF THIS MORTGAGE SHALL REMAIN OPERATIVE AND IN FULL FORCE AND
EFFECT.

 

45.                                     Rights of Lender Cumulative.  The rights
of Lender arising under the terms, covenants, conditions and agreements
contained in this Mortgage shall be separate, distinct and cumulative, and none
of them shall be in exclusion of the others.  No act of Lender shall be
construed as an election to proceed under any one provision herein to the
exclusion of any other provisions, anything herein or otherwise to the contrary
notwithstanding.  If Borrower is comprised of more than one (1) person or
entity, then the liability of each such person and entity hereunder shall be
joint and several.

 

46.                                     Modifications.  This Mortgage cannot be
changed, altered, amended or modified except by an agreement in writing and in
recordable form, executed by both Borrower and Lender.

 

47.                                     Exculpation.  Notwithstanding anything
contained herein to the contrary, the liability of Borrower is subject to the
limited recourse provisions contained in the Exculpation

 

35

--------------------------------------------------------------------------------


 

section of the Note, which are incorporated herein and made a part hereof by
reference as if fully set forth herein.

 

48.                                   Full Recourse.  Notwithstanding any
provisions in this Mortgage to the contrary, including without limitation the
provisions set forth in the section captioned “Exculpation” hereinabove,
Borrower shall be personally liable, jointly and severally, for the entire Loan
secured by this Mortgage (including all principal, interest and other charges)
in the event (a) Borrower violates the covenant governing the placing of
subordinate financing on the Property as set forth in this Mortgage: (b)
Borrower violates the covenant restricting transfers of interests in the
Property or transfers of ownership interests in Borrower as set forth in this
Mortgage; or (c) Borrower or any guarantor violates the provisions of Section 22
of this Mortgage, or there is filed against Borrower or any guarantor or
indemnitor of the Loan, a petition in bankruptcy or for the appointment of a
receiver, or there commences under any bankruptcy or insolvency law, proceedings
for Borrower’s relief, or for the compromise, extension, arrangement or
adjustment of Borrower’s obligations which is not dismissed within thirty (30)
days after the filing of same.

 

49.                                     Lender is Not a Joint Venturer or
Partner.  Borrower and Lender acknowledge and agree that in no event shall
Lender be deemed to be a partner or joint venturer with Borrower or any member
of Borrower.  Without limitation of the foregoing, Lender shall not be deemed to
be a partner or joint venturer on account of its becoming a mortgagee in
possession or exercising any rights pursuant to this Mortgage or pursuant to any
other instrument or document evidencing or securing any of the indebtedness
secured hereby, or otherwise.

 

50.                                     Captions.  The captions set forth at the
beginning of the various Sections of this Mortgage are for convenience only, and
shall not be used to interpret or construe the provisions of this Mortgage.

 

51.                                     Trading With the Enemy Act.  Neither the
making of the Loan to Borrower (or the use of its proceeds) nor the execution of
any of the Loan Documents will violate the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto.  In addition, Borrower
warrants, represents and covenants that neither Borrower, Guarantor nor any of
their respective affiliated entities is or will be an entity or person (i) that
is listed in the Annex to, or is otherwise subject to the provisions of
Executive Order 13224 issued on September 24, 2001 (“EO13224”), (ii) whose name
appears on the United States Treasury Department’s Office of Foreign Assets
Control (“OFAC”) most current list of “Specifically Designed National and
Blocked Persons” (which list may be published from time to time in various
mediums including, but not limited to, the OFAC website,
http:www.treas.gov/ofac/t11sdn.pdf), (iii) who commits, threatens to commit or
supports “terrorism”, as that term is defined in EO 13224, or (iv) who is
otherwise affiliated with any entity or person listed in subparts (i) – (iv)
above (any and all parties or persons described in subparts [i] – [iv] above are
herein referred to as a “Prohibited Person”).  Borrower covenants and agrees
that neither Borrower, Guarantor nor any of their respective affiliated entities
will (i) conduct any business, nor engage in any transaction or dealing, with
any Prohibited Person, including, but not limited to, the making or receiving of
any contribution of funds, goods, or services, to or for the benefit of a
Prohibited Person, or (ii) engage in or conspire to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to

 

36

--------------------------------------------------------------------------------


 

violate, any of the prohibitions set forth in EO13224.  Borrower further
covenants and agrees to deliver (from time to time) to Lender any such
certification or other evidence as may be requested by Lender in its sole and
absolute discretion, confirming that (i) neither Borrower nor Guarantor is a
Prohibited Person and (ii) neither Borrower nor Guarantor has engaged in any
business, transaction or dealings with a Prohibited Person, including, but not
limited to, the making or receiving of any contribution of funds, goods, or
services, to or for the benefit of a Prohibited Person.

 

52.                                   Replacement Documents.  Upon receipt of an
affidavit of an officer of Lender as to the loss, theft, destruction or
mutilation of the Note or any other Loan Document which is not of public record,
and, in the case of any such mutilation, upon surrender and cancellation of such
Note or other Loan Document, Borrower, at its expense, will issue, in lieu
thereof, a replacement Note or other Loan Document, dated the date of such lost,
stolen, destroyed or mutilated Note or other Loan Document in the same principal
amount thereof and otherwise of like tenor.

 

53.                                   Sole Discretion of Lender.  Wherever
pursuant to this Mortgage Lender exercises any right given to it to approve or
disapprove, or any arrangement or term is to be satisfactory to Lender, the
decision of Lender to approve or disapprove or to decide that arrangements or
terms are satisfactory or not satisfactory shall be in the sole discretion of
Lender and shall be final and conclusive, except as may be otherwise expressly
and specifically provided herein.

 

54.                                   Secondary Market.  Lender may, at any
time, sell, transfer or assign the Note, this Mortgage, the Assignment and the
other Loan Documents, and any or all servicing rights with respect thereto, or
grant participation therein or issue mortgage pass-through certificates or other
securities evidencing a beneficial interest in a rated or unrated public
offering or private placement. Lender may forward to each Investor and each
prospective Investor, all documents and information which Lender now has or may
hereafter acquire relating to the Loan and to Borrower, any guarantor and the
Property, whether furnished by Borrower, any guarantor or otherwise, as Lender
determines necessary or desirable.

 

[SIGNATURES BEGIN ON NEXT PAGE]

 

37

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this Mortgage to be executed as of the
day and year first above written.

 

 Signed, sealed and delivered

in the presence of:

INLAND WESTERN VIERA LAKE
ANDREW, L.L.C., a Delaware corporation

 

 

 

 

By:

Inland Western Retail Real Estate Trust,

 

 

Inc., a Maryland corporation,

 

 

its sole member

 

 

 

 /s/ Patricia Clayton

 

 

By:

  /s/ Debra Palmer

 

Name:

 PATRICIA CLAYTON

 

 

Name:

  Debra Palmer

 

 

 

Title:

  Assistant Secretary

 

 

 

 

 

 

/s/ Doris E. Ahern

 

 

 

(CORPORATE SEAL)

 

Name:

DORIS E. AHERN

 

 

 

 

 

 

STATE OF

ILLINOIS

 

COUNTY OF

DUPAGE

 

 

The foregoing instrument was acknowledged before me this 30 day of December,
2004 by Debra Palmer, as Assistant Secretary of Inland Western Retail Real
Estate Trust, Inc., a Maryland corporation, sole member of INLAND WESTERN VIERA
LAKE ANDREW, L.L.C., a Delaware corporation on behalf of the corporation.  She
is personally known to me or has produced                    as identification
and did not take an oath.

 

 

/s/ Doris E. Ahern

 

 

Name:

DORIS E. AHERN

 

 

Commission No.:

 

 

 

My Commission Expires:

 10-13-08

 

 

 

 

(SEAL)

 

 

 

OFFICIAL SEAL

 

DORIS E AHERN

 

NOTARY PUBLIC  STATE OF ILLINOIS

 

MY COMMISSION EXPIRES 10/13/08

 

38

--------------------------------------------------------------------------------


 

 

NATIONWIDE LIFE INSURANCE

 

COMPANY, an Ohio corporation

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Name:

 

, Vice President

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

(CORPORATE SEAL)

 

 

STATE OF OHIO

COUNTY OF FRANKLIN

 

The foregoing instrument was acknowledged before me this               day of
December, 2004 by                         , as Vice President of NATIONWIDE LIFE
INSURANCE COMPANY, an Ohio corporation, on behalf of the corporation.  He/she is
personally known to me or has
produced                                                       as
identification.

 

 

 

 

 

Name:

 

 

 

Commission No.:

 

 

 

My Commission Expires:

 

 

 

 

 

(SEAL)

 

39

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION

 

40

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

PARCEL 1:

 

Lot 2, Plat of Wal-Mart at Viera, recorded in Plat Book 48, pages 79 through 81,
together with the benefits and burdens and all of Grantor’s right, title and
interest in and to “Outparcel Lot 2” as set forth in that certain Easements with
Covenants and Restrictions Affecting Land which is recorded in Official Records
Book 4406, page 2162, all of the Public Records of Brevard County, Florida.

 

Together with:

 

A parcel of land lying within Section 9 & 10, Township 26 South, Range 36 East,
Brevard County, Florida, more particularly described as follows:

 

From the Southeast corner of said Section 9; thence South 88° 40’ 59” West,
along the South line of said Section 9, a distance 34.65 feet; thence North 01°
19’ 01” West, 249.21 feet; thence North 14° 31’ 21” West 786.66 feet, thence
North 75° 28’39’ East, 270.19 feet to the Point of Beginning; thence North 14°
31’ 21” West 626.54 feet, thence North 75° 29’ 02” East 181.34 feet to the point
of a curve, concave Southerly, having a radius of 1900.00 feet; thence Easterly
along the arc of said curve to a right, a distance of 360.61 feet through a
central angle of 10° 52’ 27”, to a point of reverse curve, concave Northerly,
having a radius of 2650.00 feet, thence Easterly along the arc of said curve to
the left a distance of 169.61 feet, through a central angle of 03° 40’ 02”; to
the Westerly Right of Way of Interstate of 95 (as described in Circuit Court
Book 53, Pages 359-363, Public Records of Brevard County, Florida); thence South
14° 30’ 59” East, along the said Westerly Right of Way a distance of 430.56
feet; thence South 04° 15’ 31” East, 437.30 feet; thence South 75° 28’ 39” West
544.32 feet; thence North 14° 31’ 21” West, 295.16 feet; thence South 75° 28’
39” West, 84.97 feet, to the Point of Beginning.

 

PARCEL 2:

 

Lot 4, Plat of Wal-Mart at Viera, recorded in Plat Book 48, pages 79 through 81,
together with the benefits and burdens and all of Grantor’s right, title and
interest in and to “Outparcel Lot 4” as set forth in that certain Easements with
Covenants and Restrictions Affecting Land which is recorded in Official Records
Book 4406, page 2162, all of the Public Records of Brevard County, Florida.

 

--------------------------------------------------------------------------------